Case 2:20-ap-01575-ER   Doc 1-4 Filed 08/28/20 Entered 08/28/20 13:31:32   Desc
                        Exhibit Exhibit A-2 Page 1 of 37




       EXHIBIT A-2
     Case 2:20-ap-01575-ER                   Doc 1-4 Filed 08/28/20 Entered 08/28/20 13:31:32       Desc
                                             Exhibit Exhibit A-2 Page 2 of 37

                                                                blue f of california




                    ST VINCENT MEDICAL CENTER

                 Provider Agreement
                                             Fee For Service Hospital




                                                December 1, 2017




                                                                                                           C
                                                                                                           I!)
                                                                                                           '$1
                                                                                                           ,:;;
                                                                                                           a.
                                                                                                           (!.l

                                                                                                           ~
                                                                                      bhJesh1elaco.co1:,   4

Blue Shield or Collfornlo
50 %ole $tree!, Sm Francisco   c ,, 94 lih
Case 2:20-ap-01575-ER             Doc 1-4 Filed 08/28/20 Entered 08/28/20 13:31:32                    Desc
                                  Exhibit Exhibit A-2 Page 3 of 37

                                                                bluet of california

                                       TABLE OF CONTENTS

 I.       DEFrNITJONS
 1.1      Agreement Year
 1.2      A Ilowed Charges
 I .3     Authorization/Authorized
 1.4      Benefit Program
 1.5      Blue Shield Providers
 1.6      Case Rate
 I .7     Charge Master
 1.8      Charge Master Year
 1.9      Copayment
 1. 10    Covered Services
 1.11     Emergency Services
 1.12     Evidence of Coverage
 1.13     Health Services Contract
 1.14     Hospital Services
 1.15     Inpatient
 1.16     Inpatient Services
 I .J 7   Medically Necessary or Medical Necessity
 1.18     Member
 1.19     Outpatient Services
 1.20     Per Diem Rate
 I .21    Per Visit Rate
 1.22     Provider Appeal
 1.23     Provider Manual

 11.      OBLIGA TLONS OF HOS PITAL
 2. I     Hospital Services
 2.2      Location and Availability
 2.3      Licensure & Accreditation
 2.4      Standards for Provision of Care
 2.5      Quality Improvement/Case Management/Utilization Management Programs
 2.6      Service Authorization
 2. 7     Cooperation with Discharge Planning
 2.8      Physician Access
 2.9      Submission of Physician Hospital Privilege Roster
 2.10     Provider Manual
 2.1 I    Disclosures
 2.12     INTENTIONALLY LEFT BLANK

 Ill.     OBLJGATIONS OF BLUE SHrELD
 3.1      Directory & Use of Names



 ST VTNCENT MEDICAL CENTER· ffS Hosp Agreemenl_ Base 12-01-1 7_v3
 Base ST VINCENT l\ilEDJCAL CENTER· FFS 1-losp Agrcemcnl_Base 12-01-17_v3Final.docx v47 rev 7/10/17
 Proprietary and Confiden1iaJ - B lue Sbield of California
Case 2:20-ap-01575-ER             Doc 1-4 Filed 08/28/20 Entered 08/28/20 13:31:32                  Desc
                                  Exhibit Exhibit A-2 Page 4 of 37

                                                               blue (f of california

 3.2     Administrative Services
 3.3     Diselosure of Lnformation

 1V.     ELIGIBILITY OF BLUE SHIELD MEMBERS
 4.1     Identification Cards & Verification
 4.2     Verification of Eligibility
 4.3     Payment of Premiums

 V.      BJ LUNG, COMPENSATION & CHARGE MASTER OBLIGATIONS
 5.1     Claims Submission
 5.2     Compensation Amounts
 5.3     Copayments
 5.4     Overpayment Recoveries
 5.5     Charge Master Notifications
 5.6     Adjustments Resulting From Charge Master Increases
 5.7     Right to Audit Charge Master
 5.8     Late Charge Master Notification Recoveries
 5.9     BlueCard Claims
 5.10    Payments to Subcontractors

 YI.     PROTECTION OP MEMBERS
 6. I    Non-discrimination
 6.2     Charges to Members
 6.3     Third Party Liens
 6.4     Benefits Determination
 6.5     Member Complaints & Grievances
 6.6     Medical Necessity Assistance
 6.7     Free Exchange of Information
 6.8     Insurance

 VII.    MEDICAL RECORDS & CONFIDENTIALITY
 7 .1    Medical Reeords
 7.2     Confidentiality
 7.3     Member Access to Records

 VIII.   COOPERATION WITH AUDJTS & CERTIFICATIONS
 8.1     Disclosure of Records
 8.2     Site Evaluations
 8.3     Accreditation Surveys
 8.4     Performance/Compliance Monitoring

 IX.     RESOLUTION OF DISPUTES
 9.1     Provider Appeal Resolutions Process
 9.2     Arbitration of Disputes
                                                     2

 ST VINCENT MEDICAL CENTER - PFS Hosp Agrccmcnt_B11sc 12-01-l 7_v3
 Base ST V1NCENT MEDICAL CENTER· FFS Hosp Agrecmcnt_Basc 12· 01-17_v3Final.docx v47 rev 7/ 10/ 17
 Proprietary and Confidenlinl - Blue Shield of California
Case 2:20-ap-01575-ER            Doc 1-4 Filed 08/28/20 Entered 08/28/20 13:31:32                   Desc
                                 Exhibit Exhibit A-2 Page 5 of 37

                                                              blue , of california
 9.3       Limitation of Actions
 9.4       Appeals

 X.        TERM & TERM.INATTON
 10. 1     Term
 10.2      Termination Without Cause
 I 0.3     Termination for Cause
 10.4      Immediate Termination
 10.5      Effect of Termination
 10.6      TerminafionNot an ExclusiveRemedy
                                           --
 10.7      Survival

 XI.       OTHER PAYORS
 I I. I    Other Payors
 11.2      Responsibility for Payment
 11.3      Applicability of Agreement; Identity of Other Payors

 xn.       GENERAL PROVTSIONS
 12.1      Entire Agreement
 12.2      Amendments
 12.3      Assignment
 12.4      Third Party Beneficiaries
 12.5      Notices
 12.6      Independent Contractors
 12.7      lndemn ification
 12.8      Waiver of Breach
 12.9      Force Majeure
 12.10     Confidentiality
 12.·11    Non-Solicitation
 12.12     Association Disclosure
 12.13     Governing Law
 12.14     Preemption by Federal Law
 12. 15    Compliance With Law
 12.16     Jnterpretation of Agreement
 12. l 7   Counterparts
 12.18     Tiered Benefit Designs and Narrow Network

 EXH1B1TS
 A - Hospital Information
 B - Applicable Benefit Programs
 C - Compensation Amounts/Payment Schedule
 D - General Notes to Compensation Amounts/Payment Schedules
 E - Participation in the Blue Shield EPN Network

                                                     3

 ST VINCENT MEDICAL CENTEil - FFS 1-losp Agreemcnt_Base 12-0 I-I 7_v3
 Base ST VINCENT MEDICAL CENTER - fFS Hosp Agrecment_Base 12-0l-17_v3FiilaJ.docx v47 rev 7/10/ 17
 Proprietary und Confidential- Blue Shield orCalifomia
Case 2:20-ap-01575-ER             Doc 1-4 Filed 08/28/20 Entered 08/28/20 13:31:32                   Desc
                                  Exhibit Exhibit A-2 Page 6 of 37

                                                               blue , of california

                                   BLUE SHIELD OF CALIFORNIA
                     FEE FOR SERVICE HOSPITAL AGREEMENT

 This Fee For Service Hospital Agreement (this "Agreement'') is entered into by and between ST
 VINCENT MEDICAL CENTER, a California corporation ("Hospital"), and California Physicians'
 Service, dba Blue Shield of California, a California nonprofit corporation (''Blue Shield"). This
 Agreement shall be effective December 1, 2017 (the "Effective Date").

                                                 RECITALS

 A.      Blue Shield is licensed as a prepaid health care service plan under the Knox-Keene Act of
         1975. as amended (the "Knox-Keene Act''). Blue Shield contracts with individuals,
         associations, employer groups, and governmental entities to provide or to arrange for the
         provision of covered health care services to Members (as defined herein) enrolled in HMO,
         EPO, and PPO benefit plans.

 B.      Hospital owns and operates an acute care hospital and is duly licensed and qualified to
         provide inpatient and outpatient hospital services to Members.

 C.      Hospital and Blue Shield desire that Hospital provide fee for service inpatient and
         outpatient hospital services (excluding capitated hospital agreement as described in Section
         12.1 of this Agreement) to Members in accordance with the te11ns of this Agreement.

                                              I. DEFINITIONS

 For purposes of this Agreement. the following capitaJized terms shall have the meanings ascribed
 to them below:

 1.1     Agreement Year: is the twelve ( 12)-month period beginning on the Effective Date, and
         each twelve ( 12)-month period beginning on each annual anniversary date of the Effective
         Date thereafter.

 J.2     Allowed Charges: are charges billed by Hospital , in accordance with Hospital's Charge
         Master, for Hospital Services furni shed pursuant to this Agreement, less those charges, if
         any, disallowed by Blue Shield pursuant to Exhibit D hereto.

 1.3     Authorization/Authorized: is the approval of Blue Shield, or its delegate, for the
         provision of Covered Services obtained in accordance with, and as further described in, the
         Provider Manual and Section 2.6 of this Agreement.

 1.4     Benefit Program: is a group or individual Health Maintenance Organization (HMO),
         including Point-of-Service (POS), Exclusive Prov ider Organization (EPO), or Preferred
                                                      4

 ST VINCENT MED1CAL CENTER- FFS Hosp Agreemcnt_Basc 12-0 1-17_v3
 Base ST VINCENT MEDI CAL CENTER- FFS Hosp Agrccmcnt_Basc 12-0l-17_v3Final.docx v4 7 re\' 7/10/ 17
 Propriciary and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER             Doc 1-4 Filed 08/28/20 Entered 08/28/20 13:31:32                   Desc
                                  Exhibit Exhibit A-2 Page 7 of 37

                                                               blue f of california
         Provider Organization (PPO) health care product offered by Blue Shield pursuant to a
         Health Servic.es Contract (and riders, if any, thereto).

 1.5     Blue Shield Providers: are those licensed health care providers, including, without
         limitation, institutional providers, that have entered into agreements with Blue Shield to
         provide Covered Services to Members.

 1.6     Case Rate: is a rate of reimbursement paid by Blue ShieJd for certain Hospital Services
         identified in this Agreement, fumished during a single inpatient or outpatient admission,
         and, except as otherwise set forth in this Agreement, constitutes payment in full for all
         Hospital Services provided by Hospital during such admission.

 1.7     Charge Master: is the uniform schedule of charges, in either electronic or printed form ,
         represented by Hospital to be its gross billed charges for all Hospital procedures, services,
         supplies and drugs that are billed and charged on a UB-04 billing form or its electronic
         billing equivalent, regardless of payor type.

 1.8     Charge Master Year: is the twelve (12)-month period beginning on August I st, and each
         twelve ( 12)-month period beginning on each annual anniversary date of August 1st
         thereafter.

 1.9     Copayment: is any copayment, deductible, and/or coinsurance amount for which a
         Member is financially responsible in connection with the receipt of Covered Services as
         specifically described in the Health Services Contract and/or Evidence of Coverage
         applicable to the Member and in effect as of the date of service.

 1.10    Covered Services: are Medically Necessary health care services, supplies and drugs that
         a Member is entitled to receive pursuant to the Health Services Contract and/or Evidence
         of Coverage applicable to the Member.

 1.11    Emergency Services: are Covered Services required to address an unexpected medical
         condition, including a psychiatric emergency medical condition, manifesting itself by acute
         symptoms of sufficient severity (including severe pain) such that the absence of immediate
         medical attention could reasonably be expected to result in: (a) placing the Member's health
         in serious jeopardy; or in the case of a pregnant woman, the health of the woman or her
         unborn child (b) serious impairment to bodily functions; or (c) serious dysfunction of any
         bodily organ or part. For Blue Shield Medicare Advantage Members, Emergency Services
         also include any other services defined as emergency services in Title 42 of the Code of
         Federal Regulations. Section 422.113.

 1.12    Evidence of Coverage: is the document issued to a Member, put·suant to California law,
         that describes the benefits, limitations and other features of the Benefit Program in which
         the Member is enrolled.

                                                      s
 ST VINCENT MEDICAL CENTER · FFS Ho~')) Agrcement_Base 12-0I -17_v3
 Buse ST VINCENT MEDICAL CENTER - FFS Hosp Agreement_Base 12-0l-17_v3final.doc;s v47 rev 7/ 10/ 17
 Proprietary and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER                  Doc 1-4 Filed 08/28/20 Entered 08/28/20 13:31:32              Desc
                                       Exhibit Exhibit A-2 Page 8 of 37

                                                                 blue , of cal ifornia

 1.13     Health Services Contract: is the group or individual contract that describes the Benefit
          Program and the Covered Services to which a Me[!lber is entitled, as well as the Mem~er's
          Copayment obligation.

 1.14     Hospital Services: are those Covered Services that Hospital is licensed to provide.

 1.15     Inpatient: js a Member who: (a) is admined to Hospital as a registered bed patient with
          the expectation of staying overnight, and (b) is receiving services ordered by and underthe
          direction of a physician or other health care provider with appropriate medical staff
          privileges at Hospital.

 1.16     Inpatient Services: are Hospital Services provided to an Inpatient, including: (a) all
          Hospital Services provided to a Member on the same date as the commencement of the
          Member's admission as an Inpatient if related to the condition for which the Member is
          admitted; (b) all Emergency Services provided to a Member immediately precedjng the
          Member's admission as an Inpatient; and (c) transportation services required for treatment
          of the Member following admission as an Inpatient at Hospital and until discharge.

 1.17     Medically Necessary or Medical Necessity: means, with respect to the provision of
          medical services, supplies and drugs: (a) required by a Member; (b) provided in accordance
          with recognized professional medical and surgical practices and standards; (c) appropriate
          and necessary for the symptoms, d'iagnosis, or treatment of the Member's medical
          cendition; (d) provided for the diagnosis and direct care and treatment of such medical
          condition; (e) not furnished primarily for the convenience of the Member, the Member's
          family, or the treating provider or other provider~ (t) furnished at the most appropriate level
          that can be provided consistent with generally accepted medical standards of care; (g) with
          respect to lnpatient Services. could not have been provided in a physician's office, the
          outpatient department of a hospital, or in another less ac.ute facility without adversely
          affecting the Member's condition or the quality of medical care rendered; and (h) consistent
          with Blue Shield Medical Policy and Blue Shield Medication Policy.

 1.18     Member: is an individual who is eligible for and enrolled in a Benefit Program to which
          this Agreement applies (as identified in Exhibit 8) or a health be11efit plan of an Other
          Payor (as defined in Section 11. I hereof).

 J.19     Outpatient Services: are Hospital Services otherthan Inpatient Services.

 J.20     Per Diem Rate: is a rate of reimbursement paid by Blue Shield on a per-day basis for
          certain Inpatient Services identified in this Agreement. and. except as otherwise set forth
          in this Agreement, constitutes payment in ful l for all Hospital Services provided by
          Hospital during each such day.

 1.21     Per Visit Rate: is a rate of reimbursement paid by Blue Shield on a per-visit basis for

                                                             6

 ST VINCENTMED1CAL CENTER - FFS Hosp Agrccmcnl_Basc 12-01-17_v3
 Buse ST VLNCENT MEDICAL CENTER - FFS llosp Agrecmcnt_Bosc 12-01-l 7_v3Pinal.docx v47 rev 7/ 10/17
 Proprietary and Confidential - Blut! Shield of California
Case 2:20-ap-01575-ER           Doc 1-4 Filed 08/28/20 Entered 08/28/20 13:31:32                 Desc
                                Exhibit Exhibit A-2 Page 9 of 37

                                                             blue f of california

        certain Outpatient Services identified in this Agreement, and, except as otherwise set forth
        in this Agreement, constitutes payment in full for all Hospital Services provided by
        Hospital during each such day .

 1.22   Provider Appeal: is Hospital's written notice to Blue Shield challenging, appealing, or
        requesting reconsideration of a claim, requesting resolution of billing determinations, such
        as bundling/unbundling of claims/procedure codes or allowances, or disputing
        administrative policies & procedures, administrative terminations, retroactive contracting,
        or any other issue related to the parties' respective obligations under this Agreement.

 1.23   Provider Manual: is the set of manuals developed by Blue Shield that set forth the
        operational rules and procedures applicable to Hospital and the performance of services
        hereunder and such other documents used by Blue Shield to determine reimbursement rates
        under the tenns of this Agreement. including, without limitation, Blue Shield's ICD-10
        Service Category Code File, Hospital Acquired Conditions (HAC) and Never Events (NE)
        Code File (HAC/NE Code File), Outpatient Surgical Grouper, APG Outpatient Surgical
        Services Grouper Mappings, Outpatient Radiology, Pathology, and Diagnostic Test
        Schedule, Clinical Laboratory Fee Schedule, and Outpatient Pharmaceutical Fee Schedule.

                                 II. OBLIGATIONS OF HOSPITAL

 2.1     Hospital Services Hospital shall provide Hospital Services to Members. as directed by
         Members' treating physicians or as otherwise Medically Necessary, in accordance with the
         terms of this Agreement. Notwithstanding anything in this Agreement to the contrary, this
         Agreement shall not apply to or govern the provision of Hospital Services to Members
         enrolled in HMO programs (including, without limitation, Medicare Advantage) for which
         Hospital receives capitation payments pursuant to a separate capitated hospital agreement,
         if any, between Hospital and Blue Shield.

 2.2     Location and Availability.

         (a)     Hospital Services shall be provided and made reasonably available at the location(s)
                 set forth in Exhibit A hereto. Subject to bed availability and compliance with
                 admission criteria, Hospital will accept Authorized admissions of Members twenty-
                 four (24) hours a day.

         (b)     Hospital shall cooperate and comply with Blue Shield's language assistance
                 program as set forth in the Provider Manual. Nothing in this Section shall be
                 construed a.s a delegation to Hospital of Blue Shield's obligations pursuant to
                 Section J300.67.04 of Title 28 of the California Code of Regulations or Section
                 2538.3 of Title H) of the Califomia Code of Regulations, or deemed to limit
                 Hospital's obligations pursuant to Section 1259 of the California Health and Safety
                 Code.

                                                    7

 ST VINCENT MEDICAL CENTER • FFS Hosp Agrcement_Bnse 12-01-l 7_v3
 Base ST VINCENT MEDICAL CENTER- FFS Hosp Agreemcnt_Bnsc 12-01-17_v3Finul.docx v47 rev 7/10/17
 Proprietary and ·Confic.lential - Blue Shield of California
Case 2:20-ap-01575-ER            Doc 1-4 Filed 08/28/20 Entered 08/28/20 13:31:32                 Desc
                                 Exhibit Exhibit A-2 Page 10 of 37

                                                             blue t of california
 2.3     Licensure & Accreditation. At all times during the term of this Agreement, Hospital shall
         be licensed by the state of California, certified under Title XVlll of the Social Security
         Act, and accredited by The Joint Commission.

 2.4     Standards for Provision of Care. Hospital shall maintain its facilities and equipment in
         accordance with all applicable legal requirements. Hospital shall comply with all federal
         and state laws, licensing requirements, and professional standards, and provide its services
         in accordance with generally accepted hospital practices and standards prevailing in the
         applicable professional community at the time of treatment. Consistent with Title 10 of
         the California Code of Regulations, Section 2240.4, Hospital's primary consideration shall
         be the quality of the health care services rendered to Members.

 2.5     Oualitv Improvement/Case Management/Utilization Management Programs.

         (a)     Hospital shall comply with Blue Shield's Medical Policy and Blue Shield
                 Medication Policy. Without limiting the foregoing, Hospital shall cooperate full y
                 with and participate in Blue Shield's Quality Improvement and Utilization
                 Management Programs, including its Authorization procedures, as set forth in this
                 Agreement and as described in the Provider Manual. Hospital shall comply with
                 the decisions of the Blue Shield Quality Improvement and Utilization Management
                 Programs. If Hospital disputes any such decision, Hospital shall comply with the
                 decision pending resolution of the dispute through the Appeal Process described in
                 Article IX of this Agreement.

         (b)     Hospital shall cooperate fully with Blue Shield with regard to the Healthcare
                 Effectiveness Data and Information Set (''HEDLS") measurements, audits,
                 guideline development, preventive services utilization, disease/risk management,
                 clinical service monitoring, and quality improvement studies and initiatives.

         (c)     Hospital shall maintain a quality management program pursuant to which Hospital
                 will review, on a prospective, corn;:urrent, and retrospective bas is, the quality~
                 appropriateness, and level of care furnished to Medicare Advantage Members. Such
                 quality management program shall include, without limitation, an annual
                 evaluation, annual quality management goals, proposed quality management
                 studies, a description of Hospital's quality management committee, and the
                 frequency with which such committee holds meetings. Hospital shall notify Blue
                 Shield of any material changes to such quality management program, which
                 approval shall not be unreasonably withheld.

 2.6     Service Authorization. Hospital shall comply with the Authorization procedures and
         requirements set forth in the Provider Manual and this Section 2.6. Hospital understands
         and agrees that, except in the case of Emergency Services or as otherwise provided in the
         Provider Manual, Hospital Services must be Authorized in advance by Blue Shield G>r its
         delegate in order for Hospital to be eligible for payment hereunder. In the case of
                                                    8

 ST VINCENT MEDICAL CENTER· FFS 1-losp Agreement_ Basc 12-0l-17_ v3
 Base ST VINCENT MEDICAL CENTER· FFS Hosp Agrecmcnt_Basc 12-0l-17_v3Final.docx v47 rev 7/J0/ 17
 Proprietary and Confidential - Blue Shield ofCalifornin
Case 2:20-ap-01575-ER           Doc 1-4 Filed 08/28/20 Entered 08/28/20 13:31:32                     Desc
                                Exhibit Exhibit A-2 Page 11 of 37

                                                             blue~ of california
        Emergency Services, Hospital shall obtain Authorization from Blue Shield or its delegate
        as soon as possible, but in no event later than twenty-four (24) hours after any admission,
        or the next occurring non-holiday weekday, whichever is later. Blue Shield will not
        retroactively deny Hospital's claims on the basis of Medical Necessity for services
        reviewed and Authorized pursuant to the Quality Improvement and Utilization
        Management Program, provided that Hospital submitted full and accurate information to
        Blue Shield for review under its Quality lrnprovement and Utilization Management
        Program. If Hospital fails to obtain Authorization prior to providing Hospital Services to
        a Member, as required, or if Hospital provides services outside of the scope of the
        Authorization obtained, then Blue Shield, or its delegate, shall have no obligation to
        c0mpensate Hospital for such services; Hospital will be deemed to have waived payment
        for such services and shall not seek payment from Blue Shield, its delegate, or the Member.

 2.7     Cooperation with Discharge Planning. Hospital shall cooperate fully with Blue Shield
         or its delegate in planning and implementing the discharge of Members from Hospital's
         facility(ies), including, without limitation, providing Blue Shield's on-site / telephonic
         nurse (s) reasonable access to Hospital's facility(ies) and Members. In the event Hospital
         cannot appropriately discharge a Member due to delays from Blue Shield's lack of
         determination of requested Authorization within established timeframe, Blue Shield shall
         be liable for payment -o f such additional inpatient days on as Per Diem basis.

 2.8     Physician Access. Hospital shall provide each Member's treating physician such access
         to Hospital's facilities as may be appropriate to provide professional services to the
         Member, in accordance with the bylaws, rules, and regulations established by Hospital with
         the approval of Hospital's governing board. Members' physicians shall n0t be denied staff
         membership or clinical privileges on the basis of sex, race, age, religion, color, national
         origin, sexual orientation, disability, or any other criteria lacking professional justification,
         nor will such privileges be arbitrarily delayed. If a Member requires the care ofa specialist
         physician, and no such physician who is a Blue Shield Provider has active privileges at
         Hospital, Hespital shall consider, in as rapid a manner as possible, taking into consideration
         possible emergency situations, requests from qualified persons for temporary privileges at
         Hospital, and shall grant such temporary privileges, provided such persons meet and
         confonn to the requirements of Hospital's medical staff bylaws and rules and regulations
         for temporary privileges.

 2.9     Submission of Physician Hospital Privilege Roster. Hospital shall provide Blue Shield
         with an updated physician Hospital privilege roster, preferably in electmnic format, at least
         annually, as well as upon Blue Shield's request, which shall not exceed two (2) requests
         annually.

 2.10    Provider Manual. Hospital shall comply with the Provider Manual, the terms of which
         are incorporated herein by reference. Blue Shield may, in its sole discretion, periodically
         modify the Provider Manual. Blue Shield wi ll notify Hospital forty-five (45) working days
         prior to the effective date of any change to the Provider Manual. If Hospital reasonably
                                                    9

 ST VINCENT MEDICAL CENTER- FrS Hosp Agrccmcnt_ Base 12-0l-17_v3
 Base ST VINCENT MEDICAL CENTER- PFS Hosp Agreement_Base 12-0l-17_v3Final.docx v47 rev 7/ 10/17
 Proprietary and Confidential - Blue Shield ofCalifomin
Case 2:20-ap-01575-ER            Doc 1-4 Filed 08/28/20 Entered 08/28/20 13:31:32                   Desc
                                 Exhibit Exhibit A-2 Page 12 of 37

                                                             blue , of california
         concludes that a change to the Provider Manual is material. Hospital shall notify Blue
         Shield, in writing, prior to the effective date of the change. Followin.g receipt of Hospital's
         notice, Hospital and Blue Shield shall confer in good faith regarding the change. [f
         Hospital and Blue Shield are unable to reach agreement regarding the change within thirty
         (30) days of Hospital's notice, then, within sixty (60) days of Hospital's notice, Hospital
         may elect to terminate this Agreement for cause pursuant to Section I 0.3 hereof. To the
         extent of any conflict between this Agreement and the Provider Manual, the terms of this
         Agreement shall govern.

 2.11    Disclosures. Hospital shall immediately notify Blue Shield in writing of the occurrence
         of any of the following events: (a) loss or restriction of any license or certification required
         in order for Hospital to provide Hospital Services; (b) loss of accreditation by The Joint
         Commission; (c) Hospital is excluded or suspended from participation in , ceases to be
         ce11ified by, or is sanctioned by any state or federal heaJthcare program, including, without
         limitation, Medicare or Medi-Cal; (d) Hospital's liability insurance is canceled, terminated,
         not renewed, or materially modified: (e) Hospital becomes a defendant in a lawsuit filed
         by a Member or is required or agrees to pay damages to a Member for any reason; (f) any
         changes to the hospital-based (e.g., emergency, radiology, pathology) physicians or
         physician groups providing services at Hospital; (g) any labor action or work stoppage that
         may materially impact Hospital's operations; (h) a petition. is filed to declare Hospital
         bankrupt or for reorganization under the bankruptcy laws of the United States or a receiver
         is appointed o¥er all or any portion of Hospital's assets; or (i) any act of nature or other
         event or circumstance which has or reasonably could be expected to have a materially
         adverse effect on Hospital's ability to perform its obligations under this Agreement. In
         addition, Hospital shall use best efforts to provide Blue Shield with no fewer than ninety
         (90) days' prior written notice of any proposed material change in the ownership of
         Hospital, or the sale of all or substantially all of the assets of Hospital.

 2.12    INTENTIONALLY LEFT BLANK

                              ill. OBLIGATIONS OF BLUE SHIELD

 3.1     Directory & Use of Names.

         (a)     Blue Shield maintains a directory of Blue Shield Providers that is made available
                 to Members. Hospital agrees that the following information may be included in
                 Blue Shield's written and electronic directories, marketing materials, and
                 publications provided to present or potential Members and subscriber groups: (i)
                 Hospital's name, address, and phone number; and (ii) such other types of identifying
                 information regarding Hospital that are reasonable to include in directories,
                 marketing materials. or publications. Blue Shield shall maintain said directory
                 pursuant to st.ate and federal law! including, but not limited Lo, California Health &
                 Safety Code 1367 .2 7.

                                                    10

 ST VINCENT MEDTCAL CENTER- FFS Hosp Agreement_Base 12-0l-17_v3
 Base ST VINCENT MEDICAL CENTER· FFS Hosp Agreernent_Base 12-0J-17_v3Final.docx v47 rev 7/10/17
 Proprie1ary and Confidential - Blue Shield orCalifomia
Case 2:20-ap-01575-ER                  Doc 1-4 Filed 08/28/20 Entered 08/28/20 13:31:32             Desc
                                       Exhibit Exhibit A-2 Page 13 of 37

                                                                 blue , of california
          (b)       Hospital may identi fy itself as a Blue Shield Provider.

          (c)       Except as provided in Sections 3.l (a) and (b), neither party shall use the other
                    party's name. trademark(s), or service mark(s), without the other party's prior
                    written consent, which consent shall not be unreasonably withheld.

 3.2      Administrative Services .      Blue Shield shall perform those services incident to the
          administration of a health care service plan, including, without limitation, processing
          enro llment applications and adjudicating claims for Covered Services that are the payment
          responsibility of Blue Shield.

 3.3      Disclosure of lnformation. Blue Shield shall make available to Hospital, upon
          contracting and upon written request, such inforrnat.ion as is required by Sections
          1300.71(1) and (o) of Title 28 of the Cali forn ia Code of Regulations. Blue Shield shall
          make such information available in the Provider Manual and on the provider portal of Blue
          Shield's website at www.blueshieldca.com.

                            IV. ELIGIBILITY OF BLUE SHIELD MEMBERS

 4.1      Identification Cards & Verific'ation. Blue Shield shall issue identification cards to
          Members as set forth in the Provider Manual. Production of such identification cards shall
          be indicative of, but not conclusive of, a person's status as a Member. Blue ShieJd shall
          provide or shall make available to Hospital, in fonnats that may be accessed by Hospital
          electronically or telephonically, information regarding Member status.

 4.2      Verification ofEJigibilitv. Hospital shall verify the eligibility of Members in accordance
          With the Provider Manual. If Hospital fails to verify Member eligibility in accordance with
          the Prov ider Manual, Blue Shield shall have no obligation to compensate Hospital for any
          services provided to patients who are not Members at the time such serviees are rendered.
          Hospital shall be entitled to reasonably rely on verification of Member eligibility provided
          by Blue Shield. If Hospital provides Authorized Hospital Services in reasonable reliance
          upon verification of a patient's el igibility provided by Blue Shield, and such patient is
          subsequently determined not to have been a Member at the time services were provided,
          Blue ShieJd shall compensate Hospital for such Authorized Hospital Services at the rates
          set forth herein, less amounts, if any, due to Hospital from any other health care service
          plan, insurer or third party payor (including Medicare) by which such patient is covered.

 4.3      Payment of Premiums. Payment of Member premiums by Hospital shall be deemed a
          material bre_ach of the Agreement.

            V. BILLING, COMPENSATION & CHARGE MASTER OBLIGATIONS·

 5.1      Claims Submission. Hospital shall bill Blue Shield for Hospita l Services as follows:

                                                            JI

 ST VINCENT MEDICAL CENTER· FFS Ho$p Agrccmeot_Base 12·0 1-l 7_v3
 Base STV!NC6NT MEDICAL CENTER · PFS Hosp Agreemeot_Base 12-0l-17_v317ioal.<locx v47 rev 7/10/ 17
 Proprietary and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER            Doc 1-4 Filed 08/28/20 Entered 08/28/20 13:31:32                     Desc
                                 Exhibit Exhibit A-2 Page 14 of 37

                                                               blue, of california
        (a)      Hospjtal shall bill Blue Shield according to Hospital's Charge Master.

         (b)     Hospital shall bill Blue Shield once for every thirty (30) consecutive days that a
                 Member receives Hospital Services. If Hospital provides Hospital Services to a
                 Member for a period fewer than thirty (30) consecutive days (including any such
                 time period following a thirty (30)-day period for which Hospital has already billed
                 Blue Shield), then Hospital shall bill Blue Shield for such shorter period of time.

         (c)     Hospital shall submit claims to Blue Shield within one hundred and eighty (180)
                 days following the end of each period described in Section 5.1 (b) or, if Blue Shield
                 is not the primary payor under the coordination of benefits rules described in
                 Section 5.2(e), the date payment or denial is received by Hospital from the primary
                 payor. Blue Shield may deny payment for any claims not received by Blue Shield
                 within one hundred eighty (180) days of the end of any such period or date. If
                 Hospital fails to submit a claim in a timely fashion , as set forth in this Section 5.1 ,
                 Hospital waives its right to any remedies and to pursue the claim further and may
                 not initiate a demand for arbitration or other legal action against Blue Shield or bill
                 the Member for Hospital Services for which Blue Shield so denied payment;
                 provided, however, that Blue Shield shall , upon submission of a Provider Appeal
                 by Hospital, consider good cause for late submission of a claim denied as untimely.

         (d)     Hospital shall use best efforts to submit claims electronically following the
                 procedures set forth in the Provider Manual.       u:
                                                                  despite best efforts, Hospital cannot
                 submit cJaims electronically, Hospital shall s ubmit paper claims using a Form UB-
                 04, or any successor form approved by the American Hospital Association, that
                 includes all information required by the Provider Manual. In either case. payment
                 by Blue Shield will be made only upon receipt of a complete claim submitted by
                 Hospital in accordance with this Agreement.

         (e)      In the adjudication of claims for payment hereunder, Blue Shield may request from
                  Hospital, and Hospital shall provide to Blue Shield. such records as Blue Shield
                  reasonably deems necessary to confirm that indi viduaJly billed services(s) were
                  rendered and/or were Medically Necessary.

         (f)     Notwithstanding the foregoing provisions of this Section 5.1, if Hospital provides
                 Hospital Services to a Member and such Hospital Services are the financial
                 responsibility of a Blue Shield Provider (including Hospital) who is capitated by
                 Blue Shield for such Hospital Services, Hospital shall submit billings for such
                 Hospital Services to, and seek payment from , such capitated Blue Shield Provider,
                 in accordance with procedures set forth in the Provider Manual. If Hospital is
                 unable to obtain payment from such capitated Blue Shield Provider, H0spital shall
                 notify Blue Shield. Blue Shield shall, within sixty (60) days, seek to resolve the
                 non-payment by the capitated Blue Shield Provider. If a capitated Blue Shield
                 Provider is financially responsible for Hospital Services provided hereunder, and
                                                     12

 ST VINCENT MEDICAL CENTER · ffS Hosp Agrccmcnt_Basc 12-0l-l 7_ v3
 Base ST VlNCENT MEDICAL CENTER- FFS Hosp Agrc:cmeu1_ B11sc 12-0H7_v3Finnl.doc:-. v47 rev 7/ 10/17
 Propric1ary and Confidential - Biuc Shield of California
Case 2:20-ap-01575-ER             Doc 1-4 Filed 08/28/20 Entered 08/28/20 13:31:32                              Desc
                                  Exhibit Exhibit A-2 Page 15 of 37

                                                               blue , of california
                    such Blue Shield Provider does not have an agreement with Hospital relating to the
                    payment for such Hospital Serv ices, Hospital shall accept as payment from such
                    Blue Sh ield Provider (or from Blue Shie ld on behalf of the Blue Shield Provider)
                    the reimbursement rates set forth in this Agreement.

 5.2         Com pensation Amounts Blue Shield shall pay Hospital in accordance with the following:

             (a)    Except as otherwise specified in Section 5.2(g) and Exhibit E, in exchange for
                    Hospital Services provrded to Members enrolled in a Blue Shield commercial
                    Benefit Program, Blue Shield shall pay Hospital the lesser of: (i) the percentage of
                    Hospital's Allowed Charges specified in the table below; and (ii) the reimbursement
                    rates set forth in this Agreement, in either case, less any applicable Copayment.

       '                                                                J.2/01/2017                 08/01/2018
           Percentage of Allowed Charges - inpatient                     100.0%                      100.0%

           Percentage of Allowed Charges - Outpatient                    100.0%                       92.6%


             (b)    In exchange for Hospital Services provided to Members enro lled in a Blue Shield
                    Medicare Advantage Benefit Program, Blue Shield shall pay Hospital the lesser of:
                    (1) the percentage of Hospital's Allowed Charges, as specified in the table below,
                    (ii) the reimbursement rates set forth in this Agreement, and (iii) the reimbursement
                    established by the Medicare program for such services~ in any case, less any
                    applicable Copayment.

                                                                        12/01/2017                  08/0112018
           Percentage of AIJowed Charges - Inpatient                      100.0%                      I 00.0%

           Percentage of Allowed Charges - Outpatient                     100.0%                      100.0%


             (c)    Irrespective of whether Hospital is reimbursed pursuant to Subsection (a) or (b) of
                    th is Section 5.2, reimbursement is subject to the terms specified in Exhibit D.

             (d)    Payment for Hospital Services shall be made by Blue Shield with in the time-frames
                    mandated by applicable state or fecletal law fo llowing receipt of all reasonably
                    necessary information. Hospital shall accept electronic payment for Hospital
                    Services and receive related explanations of payments C'EOPs") via electronic
                    funds transfer ("EFT") and electronic remittance advice ("ERA"), respectively.

             (e)    Coordination of benefits, benefit determinations under the Medicare Secondary
                    Payor rules. and Workers' Compensation recoveries shall be conducted by Hospital
                    in accordance with the procedures set fo11h in the Provider Manual.
                    Notwithstanding Section 5. 1 or the foregoing provisions of this Section 5.2. if Blue

                                                     13

 ST VINCENT MEDICAL CENTER- ffS Hosp Agrecmcnt_Basc 12-01-17_v3
 Base ST VINCENT MEDICAL CEN'fER - FFS Hosp Agrccment_Base 12,01-17_v3Final.doc.x v47 rev 7/10/17
 Proprietary and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER                  Doc 1-4 Filed 08/28/20 Entered 08/28/20 13:31:32               Desc
                                       Exhibit Exhibit A-2 Page 16 of 37

                                                                 blue~ of california
                    Shield is not the primary payor under coordination of benefit rules, Hospital shall
                    not make any demand for payment from Blue Shield until all primary sources of
                    payment have been pursued. In such cases, Blue Shield's financial obligation for
                    Hospital Services shall be limited to the amount, if any, which, when added to the
                    amount obtained by Hospital from all primary payors, equals the amount of
                    compensation to which Hospital is entitled under this Agreement for such Hospital
                    Services.

          (f)       Hospital agrees to accept payment pursuant to this Section 5.2, together with
                    applicable Copayments payable by a Member, and coordination of benefit
                    collections and third party recoveries allowed under this Agreement, as payment in
                    full for Hospital Services.

          (g)       lf, after the.Effective Date, Hospital adds to its hospital license a new category of
                    service or service unit (a "New Service) or if Hospital adds a category of service or
                    a new service unit which involves new technology and requires a significant
                    investment in equipment, has a materially higher cost of operation, and is of the
                    type or nature which is customarily carved out as a separate reimbursement
                    category (a "New Technology Service"), the terms of this Agreement will apply to
                    such New Service and /or New Technology Service as reasonably determined by
                    Blue Shield.      Prior to the implementation of such New Service and/or New
                    Technology Service, Hospital shall have the option of providing Blue Shield with
                    sixty (60) days prior written notice of any such addition and requesting that both
                    parties meet and confer in good faith to discuss altering the terms of this Agreement
                    to establish a unique reimbursement rate applicable to such service on a prospective
                    basis only. Beginning sixty (60) days after proper notice is received by Blue Shield
                    and continuing until such a time as Blue Shield and Hospital have negotiated and
                    agreed upon a new reimbursement rate, Hospital shall accept seventy five percent
                    (75%) of Hospital's Allowed Charges as payment for such New Service or New
                    Technology Service; provided such category of service or serv.ice(s) are Covered
                    Services.

 5.3      Copayments.

          (a)       Hospital shall collect and retain. as additional compensation, the Member's
                    applicable Copayment for Hospital Services provided by Hospital. Copayments
                    for Hospital Services shall be calculated based on the lesser of: (i) the applicable
                    Charge Master rate, and (ii) the applicable reimbursement rates set forth in this
                    Agreement. Hospital shall not collect or attempt to collect any Copayment amount
                    if at time of collection the Member's exact Copayment obligation cannot be
                    determined with certainty.

          (b)       Hospital shall not waive a Member's Copayment obligation.

                                                            14

 ST VINCENT MEDICAL CENTER- FFS Hosp Agrccmcnt_Bnsc 12-01- 17_v3
 Bnsc ST VINCENT MEDICAL CENTER - F.FS Mosp Agrcemcnt_8ase 12-0l - 17_v3Final.docx v47 rev 7/10/ 17
 Proprietary and Conlide111ial- Blue Shield of California
Case 2:20-ap-01575-ER              Doc 1-4 Filed 08/28/20 Entered 08/28/20 13:31:32                      Desc
                                   Exhibit Exhibit A-2 Page 17 of 37

                                                                  blue '1 of california

         (c)      Notwithstanding the foregoing, Hospital acknowledges that cost sharing for
                  Memb~rs eligible for both Medicare and Medicaid/Medi-Cal ("Dual Eligible
                  Members") is limited to the cost sharing limits established by Medicaid/Medi-Cal.
                  With respect to Hospital Services provided to Dual Eligible Members, Hospital
                  shall accept payment by Blue Shield as payment in full for such Hospital Services,
                  or will separately bill tbe appropriate State source for any amounts above the
                  Medicaid/Medi-Cal cost sharing limits.

 5.4     Overpavment Recoveries. Blue Shield may request a refund of any overpayment it has
         made to Hospital within three hundred sixty-five (365) days of the date the payment was
         made, or as otherwise provided by law, unless the overpayment was the result of fraud or
         misrepresentation on the part of Hospital (in which case, Blue Shield shall not be so time-
         barred from seeking such a refund). Blue Shield's procedures for notification of
         overpayments and notification of recovery of overpayments shall comply with Section
         1300.71 (d) of Title 28 of the California Code of Regulations. If, within forty-five (45) days
         of receipt of sucl1 request, Hospital fails to either repay the overpaid amounts or give
         written notice to Blue Shield contesting the overpayment, Blue Shield shall have the right
         to recoup the overpayment from subsequent payments due to Hospita.1 under this or any
         other agreement between Hospital and Blue Shield. In the event that Hospital file s a formal
         appeal/dispute with Blue Shield within forty-five (45) days of Blue Shield's written refond
         request, Blue Shield will not offset the disputed amount against other payments until the
         matter has been resolved through the Provider Appeals and Dispute Resolution process. fn
         addition, if Blue Shield determines Hospital has overcharged an individual properly
         identified as a Member of an Other Payor (as defined in Section 11.1 ), upon notification
         by Blue Shield of such overcharge.. Hospital shall promptly refund such overpayment to
         Blue Shield, such Other Payor or to the Member, as applicable.

 5.5      Charge Master Notifications.        Hospital shall provide Blue Shield with notification
          relating to changes in Hospital's Charge Master as follows:

          (a)     Hospital shall notify Blue Shield in writing no fewer than forty-five (45) working
                  days prior to implementing any change(s) to Hospital's Charge Master. Such
                  notification shall include a detailed description of all changes to be made to the
                  Charge Master, as well as the overall percentage increase to the Charge Master
                  resulting from such change(s). No modiiication to the Charge Master or the rates
                  charged by Hospital shall be applicable to Hospital Services provided to Members,
                  nor effective with respect to this Agreement, until forty-five (45) working days
                  following Hospital's written notice to Blue Shield pursuant to this Section 5.S(a).
                  Notwithstanding the foregoing, Hospital shall have no obligation to notify Blue
                  Shield of any Charge Master increases resulting from routine Charge Master
                  maintenance items that are both: (i) Nominal (as defined below); and (ii)
                  implemented to accommodate new Hospital Services, to update miscellaneous
                  charge codes for unique. patient-specific items, or to update Hospital's underlying
                  pharmaceutical or Implant (as defined in this Agreement) purchase costs. For
                                                        15

 ST V INCENT MEDICAL CENTER - FFS Hosp Agrecmcnt_Basc 12·01-17_v3
 Base ST VINCENT MEDICAL CENTER· FFS l•lpsp A_grecmi:nt_Base 12·01- 17_v3Final.docx ,<47 rev 7/ I0/ 17
 Proprietary and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER            Doc 1-4 Filed 08/28/20 Entered 08/28/20 13:31:32                   Desc
                                 Exhibit Exhibit A-2 Page 18 of 37

                                                               blue '- of california
                 purposes of this Section 5.5. ''Nominal" Charge Master increases are, in aggregate,
                 less than one percent (1%) in any Charge Master Year.

         (b)     Ln addition to any notice required by Section 5.5(a), upon request, Hospital shall
                 provide Blue Shield with written confirmation, on such form as may be provided
                 to Hospital by Blue Shield, indicating whether Hospital did or did not implement
                 any changes in its Charge Master. Hospital's failure to provide Blue Shield with
                 such written confirmation within thirty (30) days of such request shall constitute a
                 breach of a material term of this Agreement.

 5.6     Adjustments Resulting From Charge Master Increases.

         (a)     In the event of a cumulative increase in Hospital's Charge Master, either on a single
                 date or over a period of time during any Charge Master Year, that exceeds Charge
                 Master "Modification Allowance" set forth in Section 5.6(d), Blue Shield may
                 decrease all percentage ofAllowed Charges-based reimbursement payable pursuant
                 to Section 5.2 by the amount of the increase, less the Modification Allowance. Such
                 decrease shall be effective as of the effective date of the most recent modification
                 to Hospital's Charge Master that caused Hospital to exceed the Modification
                 Allowance, shall be applied to all successive rate periods thereafter, and shall be
                 calculated as follows:

                    [(l   + Modification Allowance)/ (I + Actual Charge Master Increase)]
                                             x (Current% of Allowed Charges)
                                             = Adjusted % of Allowed Charges
                                                  Example

                  5% Modification Allowance, 15% Actual Charge Master Increase,
                                   55% of Allowed Charge rate,
                                  (1.05 I 1.15) x 55.0% = 50.2%

         (b)      In the event ofa cumulative increase in Hospital's Charge Master, either on a single
                  date or over a period of time during any Charge Master Year, that exceeds Charge
                  Master "Modification Allowance" set forth i'n Section 5.6(d). Blue Shield may
                  increase the Stop Loss Attachment Level(s) set forth in this Agreement by the
                  amount of the increase, less the Modification Allowance. Such increase shall be
                  effective as of the effective date of the most recent modification to Hospital's
                  Charge Master that caused Hospital to exceed the Modification Allowance, shall
                  be applied to all successive rate periods thereafter, and shall be calculated as
                  follows:

                    [(I   + Actual Charge Master Increase)/ ( I + Modification Allowance)]
                                         x (Current Stop Loss Attachment Level)
                                                     16

 ST VINCENT MEDICAL CENTER - FFS Hosp Agrcemenl_Base 12-0l-l 7_v3
 Base ST Vl'NCENT MEDICAL CENTER - FFS Hosp Agrcemcnt_Bnse 12-0l-17_v3Final.docx v47 rev 7/ 10/17
 Proprietary and Conl'idcnlial - Blue Shield of California
Case 2:20-ap-01575-ER            Doc 1-4 Filed 08/28/20 Entered 08/28/20 13:31:32                  Desc
                                 Exhibit Exhibit A-2 Page 19 of 37

                                                               blue, of california
                                         = Adjusted Stop Loss Attachment Level
                                                  Example

                  5% Modification Allowance, 15% Actual Charge Master Increase,
                          $70,000 current Stop Loss Attachment Level,
                                 (I. I5 I 1.05) x $70,000 = $76,667

         (c)     If Blue Shield is entitled to make any adjustment pursuant to Section 5.6(a) or (b),
                 Blue Shield will provide Hospital with an amendment to this Agreement revising
                 Section 5.2 and the then current and all subsequently effective compensation
                 exhibits to reflect the changes to the percentage of Allowed Charges-based
                 reimbursement and Stop Loss Attachment Level(s) resulting from Charge Master
                 increases exceeding the Modification Allowance. Such amendment shall be
                 effective as of the effective date of the most recent modification to Hospital's
                 Charge Master that caused Hospital to exceed the Modification Allowance and.
                 notwithstanding anything in Section 12.2 to the contrary, shall be deemed effective
                 without the written consent of Hospital.

         (d)     Hospital's Charge Master "Modification Allowance" is indicated in the table below:
                                                          -~   -                    ~   -


                           Qh~i;ge Mastei: ¥ear,             €harge ~asiei.
                                          ~  -            M©dift~a~n ~l0wan~
                             8/1/17-11/30/17                      0%
                             12/ 1/ 17-7/31 / l 8                 8%
                              8/1/18-7/3)/J 9                     8%
                          Each I2-Month period                    8%
                         beginning on August I st
                                 thereafter


 5.7     R ight to Audit Charge Master. Blue Shield shall have the right to audit Hospital's Charge
         Master to enforce the parties' respective rights and obligations under Sections 5.5 and 5.6
         of this Agreement.

 5.8     Late Charge Master Notification Recoveries Notwithstanding the provisions of Section
         5.4, if Hospital fails to give Blue Shield timely notice of any change to Hospital's Charge
         Master in accordance with Section 5.5 hereof, and pursuant to Section 5.6 such change
         would have resulted in a change to the percentage of Allowed Charges-based
         reimbursement paid to Hospital pursuant to Section 5.2, Blue Shield shall have the right to
         recalculate all payments made to Hospital for Hospital Services furnished after the
         effective date of such change and to recover any overpayments resulting from the resulting
         reduction in the perc-entage of Allowed Charges-based reimbursement. Blue Shield shall

                                                    17

 ST VINCENT MEDICAL CENTER- ffS Hosp Agrccment_Base 12-0l-17_v3
 Base ST VlNCENT MEDICAL CENTER- FfS Hosp Agrecment_Bnse 12-0l-17_v3Fin11l.docs v47 rev 7/10/ 17
 Proprietary and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER             Doc 1-4 Filed 08/28/20 Entered 08/28/20 13:31:32                     Desc
                                  Exhibit Exhibit A-2 Page 20 of 37

                                                                 blue " of california
         have the right to recoup the overpayment from subsequent payments due to Hospital under
         this agreement between Hospital and Blue Shield. Within one hundred nventy (120) days
         of becoming aware of s uch Charge Master change, Blue Shield shall provide Hospital with
         a detailed accounting and reconciliation of all resulting overpayments. Hospital shall have
         the right to audit Blue Shield's determinations and object to any determination.

 5.9     BlueCard Claims.

         (a)      If and for so long as Hospital is contracted with both Blue Shield and another
                  licensee of the Association (as defined in Section 12.12) in the State ofCalifornia,
                  Hospital shall use best efforts to increase the number of claims for Hospital Services
                  reimbursable through the BlueCard Program (as defined in the Provider Manual)
                  sent to Blue Shield for processing, as follows:

                  (i)        by twenty-five percent (25%) during the first Agreement Year, relative to
                             the twelve-month period immediately preceding the first Agreement
                             Year; and

                  (ii)       by thirty percent (30%) during the second Agreement Year1 relative to the
                             first Agreement Year.

         (b)      If and for so long as Hospital is not contracted with another licensee of the
                  Association in the State of California, Hospital shall submit to Blue Shield for
                  processing all claims for medical services (including, without limitation, Hospital
                  Services) furnished by Hospital and reimbursable through the BlueCard Program.

         (c)      Nothing in either Section 5.9(a) or 5.9(b) shall be construed to require Hospital to
                  submit to Blue Shield for processi ng claims for Hospital Services furnished to a
                  Member enrolled in a benefit plan having an exclusive arrangement with another
                  licensee of the Association in the State of California, it being expressly understood
                  that claims for Hospital Services furnished to a Member enrolled in a benefit plan
                  having an exclusive arrangement with a particular Iice11see of the Association in the
                  State of California should be sent to and processed by such licensee.

 5.10    Payments to Subcontractors. lf Hospital subcontracts with any individual or entity to
         provide Covered Services on behalf of Hospital , Hospital shall process claims from and
         pay such individual or entity for sucl1 Covered Services in compliance with the timeliness
         requirements set forth in applicable state and federal law.

                                   VI. PROTECTION OF MEMBERS

 6.1     Non-discrimination. Except as otherwise provided in this Agreement, Hospital shall
         provide Hospital Services to Members in the same manner1 in accordance with the same

                                                       18

 ST VINCENT MEDICAL CENTER - FFS Hosp Agrecrnent_Base 12-0l-17_v3
 Buse ST VfNCENT MEDICAL, CENTER - FPS Hosp Agrecment_Base 12-01-l 7_"3Final.docx \147 rev 7/ 10/ 17
 Proprietary and Conlidcntial -Blue Shield of California
Case 2:20-ap-01575-ER            Doc 1-4 Filed 08/28/20 Entered 08/28/20 13:31:32                   Desc
                                 Exhibit Exhibit A-2 Page 21 of 37

                                                              blue f of california

        standards, and with the same level of availability as Hospital provides services to its other
        patients. Hospital shall not discriminate against any Member in the provision of Hospital
        Services on the basis of race, sex, including gender identity and gender expression, color,
        religion, national origin, ancestry, age, marital status, physical or mental handicap, health
        status, disability, need for medical care, utilization of medical or mental health services or
        supplies, sexual preference or orientation, veteran's status, health insurance coverage,
        status as a Member, or other unlawful basis, including, without limitation. the filing by a
        Member of any complaint, grievance, or legal action against Hospital.

 6.2     Charges to Members.

         (a)     Except as expressly set forth in this Agreement, in no event, including, without
                 limitation, nonpayment by Blue Shield or Blue Shield's insolvency or breach of this
                 Agreement, shall Hospital bill, charge. collect a deposit from, impose a surcharge
                 on, seek compensation, remuneration, or reimbursement from , or have any recourse
                 agarnst, a Member, or any individual responsible for such Member's care, for
                 Covered Services. Without limiting the foregoing, Hospital shall not seek payment
                 from a Member, or any individual responsible for such Member's care, for Covered
                 Services for which payment was denied by Blue Shield because the bill or claim
                 for such Covered Services was not timely or properly submitted or because such
                 Covered Services were related to a HAC or Never Event (each as defined in Exhibit
                 D hereto). If Blue Shield receives notice of a violation of this Section 6.2. it shall
                 have the right to take all appropriate action, including, without limitation,
                 reimbursing the Member for the amount of any payment made and offsetting the
                 amount of such payment from any amounts then or thereafter owed by Blue Shield
                 to Hospital.

         (b)     Hospital shall not bill or co11ect from a Member, or any individual responsible for
                 such Member's care, any charges in connection with non-Covered Services, non-
                 Authorized services, or services determined not to be Medically Necessary, unless
                 Hospital has first obtained a written acknowledgment from the Member, or the
                 individual responsible for the Member1s care, that such services are not Covered
                 Services, not Authorized, or not Medically Necessary, as the case may be1 and that
                 the Member, or the individual responsible for the Member's care, is financially
                 responsible for the cost of such services. Such acknowledgment shall be obtained
                 prior to the time such services are prn~ided to the Member, shall specify the specific
                 services for which the Member. or the individual responsible for the Member's care,
                 is agreeing to accept financial responsibility, and shall otherwise satisfy the
                 applicable requirements set forth in the Provider Manual. Hospital's compliance
                 with the terms of this Section 6.2(b) shall preserve for the Hospital its right to seek
                 payment from the responsible part for applicable services.

         (c)     ln the event of Blue Shield's insolvency or other cessation of operations, Hospital
                 shall continue to provide Hospital Services to Members through the period for
                                                     19

 ST VINCENT MED1CALCENTER- FFS Hosp Agrccment_Base 12-0l-17_v3
 Buse ST VINCENT MEDICAL CENTER - FFS Hosp Agrcemcnt_Base 12-0 1-17_v3fil\nl.docx v47 rev 7/10/17
 i'ropr.icta~· and Confidcntiul - Blue Shield or California
Case 2:20-ap-01575-ER             Doc 1-4 Filed 08/28/20 Entered 08/28/20 13:31:32                   Desc
                                  Exhibit Exhibit A-2 Page 22 of 37

                                                               blue, of california
                  which such Members' premiums have been paid or, with respect to Members
                  enrolled in Blue Shield's Medicare Advantage Benefit Program, the duration of the
                  contract period for which CMS payments have been made, and, with respect to any
                  Member who is an Inpatient on the date of insolvency or other cessation of
                  operations, until the Member's discharge or transfer to another appropriate facility.

         (d)      The provisions of this Section 6.2 shall: (i) survive the expiration or termination
                  for any reason of this Agreement; (ii) be construed to be for the benefit of Members;
                  and (i ii) supersede any oral or written contrary agreement (now existing or hereafter
                  entered into) between Hospital and the Member.

         (e)      This Section 6.2 shall not be modified without the prior approval of the appropriate
                  government regulatory agency.

 6.3     Third Partv Liens. If a Member seeks and obtains a recovery from a third party or a third
         pa1ty's insurer for injuries caused to that Member, and only to the extent permitted by the
         Member's Evidence of Coverage and by state and federa l law, Hospital shall have the right
         to assert a third party lien for and to recover from the Member the reasonable value of
         Covered Services provided to the Member by Hospital for the injuries caused by the third
         party. Hospital's pursuit and recovery under third party liens shall be conducted in strict
         accordance with the procedures set forth in the Pro¥ider Manual. Blue Shield shall
         similarly have the right to assert a lien for and recover for payments made by Blue Shield
         for such injuries. Hospital shall cooperate with Blue Shield in identifying such third party
         liability claims and in providing such information, within such time frames , as set forth in
         the Provider Manual. Nothing in this Agreement shall be construed as a waiver of
         Hospital's rights pursuant to California Civil Code Section 3045. 1, et seq.

 6.4     Benefits Determination. Blue Shield reserves the right to make all final decisions
         regarding Benefit Program coverage. Hospital shall refer Members who have inquiries or
         disputes regarding such coverage to Blue Shield for response or resolution.
         Notwithstanding the foregoing, this Section does not, and shall not be construed to, prohibit
         any physician from providing any medical treatment or other advice that such physician
         believes to be in the best interest of the patient.

 6.5     Member Complaints & Grievances. Hospital shall promptly notify Blue Shield of
         receipt of any claims, including, without limitation, professional liability claims, filed or
         asserted by a Member against Hospital. Hospital shall cooperate with Blue Shield in
         identifying, processing, and resolving all Member grievances and other complaints in
         accordance with Blue Shield's complaint/grievance process and time limits set forth in the
         Provider Manual, as well as in accordance with such time limits as required by state and/or
         federal Jaw. Hospital shall comply with Blue Shield's resolution of any such complaints or
         grievances and any specific findings, conclusions or orders of the California Department
         of Managed Health Care (" DMHC") (or any successor agency).

                                                     20

 ST VINCENT MEDI CAL CENTER - FFS Hosp Agrccment_Base I 2-01-17_ v3
 Base ST VINCENT MEDLCAL CENTER- FFS Hosp /\grccmcnt_Basc 12-0 1-1 7_v3Finnl.docx v47 rev 7/10/ 17
 Proprietary aml Confidential- Blue Shield of California
Case 2:20-ap-01575-ER                  Doc 1-4 Filed 08/28/20 Entered 08/28/20 13:31:32              Desc
                                       Exhibit Exhibit A-2 Page 23 of 37

                                                                 blue'- of california
 6.6      Medical Necessity Assistance. ln all cases where Blue Shield or its delegate is making or
          has made a determination regarding the Medical Necessity of a medical service requested
          or provided to a Member, Hospital shall. upon the request of Blue Shield or its delegate,
          assist Blue Shield and/or its delegate in determining or verifying the Medical Necessity of
          such service, provide relevant medical records to Blue Shield and/or its delegate, and
          participate in any grievance, arbitration, and/or other proceedings in which such Medical
          Necessity determination is an issue. In addition, Hospital shall cooperate with and abide
          by the Medical Necessity determination of any external review entity to which Blue Shield
          is either obligated by law to submit such disputes or with which Blue Shield has
          implemented a program to submit such disputes to external review.

 6.7      Free Exchange of Information. No provision of this Agreement shall be construed to
          prohibit, nor shall any provision in any contract between Hospital and its employees or
          subcontractors prohibit, the free, open and unrestricted exchange of any and all information
          of any kind between health care providers and Members regarding the nature of the
          Member's medical condition, available health care treatment options arid alternatives and
          their relative risks and benefits, whether or not covered or excluded under the Member's
          Benefit Program, and the Member's right to appeal any adverse decision made by Hospital
          or Blue Shield regarding coverage of treatment that has been recommended or provided.
          Hospital shall neither penalize nor sanction any health care provider in any way for
          engaging in such free, open, and unrestricted communication with a Member or for
          advocating for a patticular service on a Member's behalf.

 6.8      Insurance.

          (a)       Hospital shall maintain professional liability (malpractice) insurance and general
                    liability insurance coverage in the minimum amount of One Million Dollars
                    ($1 ,000,000) per occurrence and Three Million Dollars ($3,000,000) annual
                    aggregate. If Hospital maintains a "claims made" malpractice insurance policy,
                    Hospital shall keep such policy in effect for at least five (5) years fol lowing the
                    expiration or termination for any reason of this Agreement or purchase extended
                    reporting coverage (tail insurance) sufficient to ensure that insurance coverage in
                    the amount set forth in this Section 6.8(a) is maintained for claims which arise from
                    services provided by Hospital during the term of this Agreement.

          (b)       Hospital shall maintain Workers' Compensation insurance covering all employees
                    of Hospital.

          (c)       Hosp.ital shall notify and provide evidence to Blue Shield at the time of any
                    amendment, change, or modification to such insurance coverage, and at any other
                    time upon reasonable request by Blue Shield.




                                                            21

 ST VINCENT MEDICAL CENTER - f'FS Hosp Agrcemcnt_ Basc 12-0l-17_v3
 Bnsc ST VrNCENT MEDICAL CENTER - FFS Hosp Agrccmcnt_Base 12-0l-17_v3Finnl.docx v47 rev 7/ 10/17
 Proprietary and Confidential - Blue Shield ol' Califomia
Case 2:20-ap-01575-ER             Doc 1-4 Filed 08/28/20 Entered 08/28/20 13:31:32                   Desc
                                  Exhibit Exhibit A-2 Page 24 of 37

                                                               blue '1 of california

                       VII. MEDICAL RECORDS & CONFIDENTIALITY

 7.1     Medical Records. Hospital shall prepare and/or maintain complete, timely and accurate
         medical and other records with respect to services provided to Members, in the same
         manner as for other patients of HospitaJ. Hospital will require that all physicians treating
         Members at Hospital's facility(ies) create and maintain, in an accurate and timely manner,
         for each Member who has obtained care from such physician, a medical record that is
         organized in a manner that contains such demographic and clinical information as is
         necessary, in the opinion of the Blue Shield medical director and the Hospital medical
         director, to adequately document the medical problems of, and medical services provided
         to. the Member. Such records shall include a historical record of diagnostic and therapeutic
         services recommended or provided by, or under the direction of, the physician. Such
         records shall be in such a fonn as to allow trained health professionals. otJ1er than the
         physician, to readily determine the nature and extent of the Member's medical problem and
         the services provided and to permit peer review of the care provided. Such records shalL
         upon request, and without unreasonable delay, be made available without charge to Blue
         Shield and its designated agents. Failure to provide such record$ shall be deemed a material
         breach of the Agreement. Without limiting the foregoing, Hospital shall, without charge,
         transmit Member's medical records information to a Member's other providers, to
         Government Officials (as defined in Section 8.1 (a)), and to Blue Shield for purposes of
         utilization management, quality improvement. and other Blue Shield administrative
         purposes. Hospital shall secure from the Member, upon admission or prior to providing
         services, a release of medical information if such a release is required by law.

 7.2     Confiden.tiality. Hospital and Bl.ue Shield shall comply with all applicable state and
         federal laws regarding privacy and confidentiality of medica,I information and records,
         including without limitation, mental health records. Hospital and Blue Shield shall develop
         policies and procedures to ensure Member medical records are not disclosed in violation
         of Califomia Civi l Code Section 56, et seq., or any other applicable state or federa l law.
         To the extent Hospital or Blue Shiels receives, maintains, or transmits medical or personal
         information of Members electronically, Hospital and Blue Shield shall comply with all
         state and federa l laws relating to protection of such information, including, without
         limitation, the Health Insurance Portability & Accountabi lity Act ("HlPAA'') provisions
         on security and confidentiality and any Centers for Medicare and Medicaid Services
         ("CMS") regulations or directives relating to Medicare beneficiaries. Each party agrees that
         it is separately responsible for the implementation of all necessary policies, procedures,
         and training to comply with HIPAA and other Jaws, rules and regulations pertaining to its
         use, maintenance, and disclosure of patient-related information.

 7.3     Member Access to Records. Hospital shall ensure t hat Members have access to their
         medical records in ac.cordance with the requirements of state and federal law.




                                                     22

 ST VINCENT MEDICAL CENTER · FFS Hosp Agrecmcn1_Base l2-0 l - 17_v3
 B,1se ST VINCENT MEDJCAL CENTER· FFS Hosp Agrecmcn1_Base 12-01- 17_ v3FinaJ.tloox v47 rev 7/10/17
 Propriclary and Confidential - Blue Shield ofCalifomfa
Case 2:20-ap-01575-ER            Doc 1-4 Filed 08/28/20 Entered 08/28/20 13:31:32                   Desc
                                 Exhibit Exhibit A-2 Page 25 of 37

                                                               blue '-1 of california
                 VIII. COOPERATJON WITH AUDITS & CERTIFICATIONS

 8.1     Disclosure of Records.

         (a)     Hospital shall comply with all provisions of the Omnibus Reconciliation Act of
                 1980 regarding access to books, documents, and records. Without limiting the
                 foregoing, Hospital shall maintain such records and provide such information to
                 Blue Shield and to the DMHC (or any successor agency), the Department of Health
                 and Human Services ("DHHS"), CMS, any Quality Improvement Organization
                 ("QlO'') with which CMS contracts, the U.S. Comptroller General, their designees
                 and any other governmental officials entitled to such access by law (collectively.
                 "Government Officials") as required by law and as necessary for comp Iiance by
                 Blue Shield with state and federal laws governing Blue Shield. Hospital shall grant
                 to Blue Shield and/or Government Officials, upon request and within a reasonable
                 amount of time, access to and copies of the medical records; books, charts. papers,
                 and computer or other electronic systems relating to Hospital's provision of health
                 care services to Members, the cost of such services, and payment receive,d by
                 Hospital from the Member (or from others on the Member's behal1), and to the
                 financial condition of Hospital. Such records described herein shall be maintained
                 at least six (6) years from the date of service or in the case of financial records of
                 Hospital, six (6) consecutive fiscal years, and, if this Agreement is applicable to
                 Blue Shield's Medicare Advantage program. ten ( I 0) years from the end of the
                 :final contract period between Blue Shield and CMS or the co111pletion of any audit
                 of Blue ShieM or its subcontractors by DHHS. the General Accounting Office or
                 their designees (or for a particular record or group of records, a longer time period
                 when CMS or DMHC requests such longer record retention and Hospital is netified
                 of such request by Blue Shield), and in no event for a shorter period than as may be
                 required by the Knox-Keene Act and the regulations promulgated thereunder. All
                 books, documents, and records of Hospital shall be maintained in accordance with
                 the general standards applicable to such book, document, or record keeping and
                 shall be maintained during any audit or investigation by Government Officials.

         (b)      Hospital shall, on request, disclose to Government Officials the method and amount
                  of compensation or other consideration to be received by it from Blue Shield or
                  payable by Hospital to its subcontractors. Hospital shall maintain and make
                  available to Government Officials:             (i) its subcontracts; and (ii)
                  compensation/financial records relating to such subcontracts and compensation
                  from Blue Shield.

         (c)      Upon forty-eight (48) hours' prior notice, Hospital shall make any records of its
                  quality improvement and utilization review activjties pertaining to Members and
                  provider credehtialing files available to Blue Shield's Quality and Utilization
                  Review Committee. Such sharing of records shall be in accordance with, and
                  limited as required by, Section t 157 of the California Evidence Code and Section


 ST VrNCENT MEDICAL CENTER- FFS l-losp Agrecment_Base 12-0l-17_ v3
 Buse ST VINCENT MEDICAL CENTER- FFS Hosp Agreemcnt_Base 12-0 l-17_ v3final.docx v47 rev 7/10/ 17
 P1oprietnry and Confidentfol - Blue Sbicld of California
Case 2:20-ap-01575-ER            Doc 1-4 Filed 08/28/20 Entered 08/28/20 13:31:32                    Desc
                                 Exhibit Exhibit A-2 Page 26 of 37

                                                              blue, of california
                 1370 of the California Health and Safety Code, and shall not be construed as a
                 waiver of any rights or privileges conferred .on either party by those statutes.

         (d)     Hospital shall permit Blue Shield, or its delegate, at Blue Shield's sole cost and
                 expense and with reasonable prior notice to Hospital, to audit the books and records
                 of Hospital as they relate to Hospital's services, billings, c.laims payme.11ts, and
                 reporting pursuant to this Agreement. Hospital may charge Blue Shield a fee of up
                 to Two Hundred Fifty Dollars ($250) per audit, which fee shall be waived by
                 Hospital if the audit identifies an overpayment due Blue Shield. Notwithstanding
                 any Hospital audit policy to the contTary, except as provided in this Section 8.1 (d),
                 Blue Shield shall have no obligation to compensate Hospital for costs associated
                 with, or otherwise pay Hospital in order to conduct, an audit pursuant to Section
                 8.1 (d).

 8.2     Site Evaluations.        Hospital shall permit Government Officials and accreditation
         organizations to conduct periodic site evaluations and inspections of its facilities and
         records. If a Government Official or accreditation organization finds any deficiencies in
         such facilities or records, Hospital shall substantially correct such deficiencies within thirty
         (30) days of receipt of notice from such Government Official or accreditation organization.
         Hospital shall permit Blue Shield to conduct periodic site evaluations of its facilities. Such
         site evaluations shall be at a reasonable time as mutually agreed by Hospital and Blue
         Shield. lf Blue Shield finds any deficiencies in such facilities Hospital shall use reasonable
         efforts to correct such deficiencies within thirty (30) days of receipt of notice from Blue
         Shield. Hospital and Blue Shield agree that Blue Shield's access to and right to review
         records pertaining to Members shall be pursuant to Section 7.1 and 8.1 , as applicable.

 8.3     Acc.-editation Surveys. Hospital shall cooperate in the manner described in Sections 8.1
         and 8.2 hereof with respect to surveys and site evaluations relating to accreditation of Blue
         Shield by the National Committee For Quality Assurance ("NCQA") or any other
         accrediting organization. Hospital further agrees to promptly implement any changes Blue
         Shield deems reasonably required as a result of any such survey.

 8.4     Performance/Compliance Monitoring. Hospital shall cooperate with Blue Shield in the
         performance of any monitoring, studies, evaluations. analyses, or surveys of Hospital's
         performance of services hereunder required by Government Officials, accrediting
         organizations, or the Association (as defined in 12.13). Nothing in this Agreement shall
         prohibit Blue Shield from using, releasing, and/or publishing Hospital performance
         data, pursuant to Health & Safety Code Section 1367.49.

                                  IX. RESOLUTION OF DISPUTES

 9.1     Provider Appeal Resolutions Process.

         (a)     Blue Shield's Provider Appeal resolution process ("Appeal Process'') shall apply to
                                                    24

 ST VINCENT MEDICAL CENTER- FFS Hosp Agrcomcnt_Basc 12-0J-17_v3
 Base ST VINCENT Me DlCAL CENTER- PFS Hosp Agrccmcnl_Ba,~c 12-01-17_v3Final.docx v47 rev 7/10/17
 Proprietary and Contidl!mlaJ - Blue Shield of California
Case 2:20-ap-01575-ER            Doc 1-4 Filed 08/28/20 Entered 08/28/20 13:31:32                    Desc
                                 Exhibit Exhibit A-2 Page 27 of 37

                                                               blue , of california
                 any and all disputes arising under this Agreement. The Appeal Process shall
                 comply with Sections J367(h), 1371, 1371.1, 1371.2, 1371.22, 1371.35, 1371.36,
                 1371.37, 1371.4, and 1371.8 of the Califomia Health & Safety Code, and Sections
                 1300.71 , 1300.71.38, 1300.71.4, and 1300.77.4 of Title 28 of the California Code
                 of Regulations. The Appeal Process shall be described in the Provider Manual and
                 on the provider portal of Blue Shield's website at www.blueshieldca.com.

         (b)     The Appeal Process consists of two (2) levels:

                 (i)        Provider Appeal Resolutions Process - Paragraph b(i). Initial Appeals
                            Process. Provider Appeals must be submitted by Hospital, in writing,
                            within three hundred sixty-five (365) days of Blue Shield's determination,
                            lack of action or alleged breach, to the address for Initial Provider Appeals
                            provided on the provider portal of Blue Shield's website at
                            www.blueshieldca.com.

                 (ii)       Provider Appeal Resolutions Process - Paragraph b(;;) , Final Appeal
                            Process. Any Provider Appeal that is not resolved to Hospital's
                            satisfaction during the lnitial Appeal Process must be submitted to the
                            Final Appeal Process. All Provider Appeals must be submitted to the Final
                            Appeal Process by Hospital, in writing, within ninety (90) working days
                            of Blue Shield's Initial Provider Appeal determination, to the address for
                            such Provider Appeals provided on Blue Shield's website at
                            www.blueshieldca.com.

         (c)     Each Provider Appeal must contain the following information:

                 (i)        Hospital's name;

                 (ii)       Hospital's identification number - the Blue Shield provider identification
                            number (PIN), ta~ identi fication number (TIN), or National Provider
                            Identifier (NP I);

                  (iii)     Hospital mailing address and phone number;

                  (iv)      Blue Shield's Internal Control Number (ICN ), when applicable;

                  (v)       The patient's name, when applicable;

                  (vi)      The patient's Blue Shield subscriber number, when applicable;

                  (vii)     The date of service, when applicable; and


                                                     25

 ST VJNCENT MEDICAL CENTER - rfS l-losp Agrcement_Base 12-0l-l 7_v3
 Base ST VINCENT MEDICAL CENTER - FFS Hosp Agreemcnt_Bnse 12-01-17_v3Final.docx v47 rev 7/ 10/ 17
 Proprietary and Confidential - Blue Sh1cld ofCalifomin
Case 2:20-ap-01575-ER            Doc 1-4 Filed 08/28/20 Entered 08/28/20 13:31:32                   Desc
                                 Exhibit Exhibit A-2 Page 28 of 37

                                                               blue , of california
                 (viii)     A clear explanation of the issue the provider believes to be incorrect,
                            including supporting medical records, when applicable.

                 (ix)       In addition, as applicable, bundled appeals must identify individually each
                            item by using either the [CN or the section of the contract and sequential
                            numbers that are cross~referenced to a document or spreadsheet.

         (d)     This Section 9.1 does not in any way modify the provisions of Section 9,2 hereof
                 relating to arbitration of disputes that cannot be resolved through the Appeal
                 Process. However, if Hospital fails to submit a Provider Appeal to either leveJ of
                 the Appeal Process with in the timeframes set forth above, Hospital shall be deemed
                 to have waived its right to any remedies and to pursue the matter further. Without
                 limiting the foregoing, in such instance, Hospital may neith.e r initiate a demand for
                 arbitration pursuant to Section 9.2 of this Agreement nor pursue additional payment
                 from the Member.

         (e)     Blue Shield and Hospital agree to submit any disputes that cannot be resolved by
                 the Appeal Process to binding arbitration pursuant to Section 9.2 ofthis Agreement.
                 Pursuit by Hospital of a dispute through the process described in this Article TX
                 shall neither modify nor relieve Hospital of any obligations to continue to provide
                 services to Members in accordance with and to comply with all tenns of this
                 Agreement.

 9.2     Arbitration of Disputes Any dispute (other than a claim of medical malpractice) between
         the parties tbat exceeds the jurisdiction of Small Claims Court and that was reviewed
         through, but not resolved by, the Appeal Process set forth in Section 9.1 shall be settled by
         final and binding arbitration in San Francisco, Los Angeles, San Diego or Sacramento,
         California, whichever city is closest to Hospital. Arbitration shall be conducted by and
         under the Commercial Rules of the American Arbitration Association. The arbitrator shall
         be a retired judge of the State of Ca Iifornia, unless otherwise agreed to by the parties. The
         arbitration decision shall be binding on both parties. The arbitrator shall be bound by
         applicable state and federal law and shall issue written findings of fact and conclusions of
         law. The arbitrator shall have no authority to conduct or issue a decision with respect to
         any class arbitration or other claim brought by Hospital on behalf of the general public
         under a statute or regulation that allows an individual to sue on behalf of the Attorney
         General or other federal, state or municipal actor, or in any other representative capacity.
         The arbitrator shall have no authority to award damages or prov ide a remedy that would
         not be available to such prevailing party in a court of Jaw nor shall the arbitrator have the
         authority to award punitive damages. The cost of the arbitration shall be shared equally by
         Hospital and Blue Shield; provided that each party shall be responsible for its own
         attorneys' fees and costs.

 9.3     Limitation of Actions. A demand for arbitration pursuant to Section 9.2 must be filed
         within twelve ( 12) months of the date of the written decision rendered in the Final Appeal
                                                     26

 ST VINCENT MEDICAL CENTER - FFS Hosp Agreerncnt_Basc 12-0l-17_v3
 Base ST VINCENT MEDJCAL CENTER - FFS Hosp Agrecmcnt_Bnsc 12-0l-17_v.3Finul.docx v47 rev 7/10/ 17
 Proprietary a11d Conlidentiul - Blue Shield o[Cali1omia
Case 2:20-ap-01575-ER            Doc 1-4 Filed 08/28/20 Entered 08/28/20 13:31:32                    Desc
                                 Exhibit Exhibit A-2 Page 29 of 37

                                                                blue ~ of california
         Process described in Sect-ion 9.1 (b)(ii) (the "Final Appeal Decision"), notwithstanding any
         communication between the parties that may take place, or payment(s) that may be made,
         subsequent to the Final Appeal Decision related to the Jack of action or alleged breach that
         is the subject of the dispute. Should the aggrieved party fail to file a demand for arbitration
         of the dispute within the timeframe set forth herein, the aggrieved party shall have waived
         its rights and remedies with respect to the alleged breach. The aggrieved party shall have
         no right to pursue any remedy with respect to such alleged breach. including, without
         limitation, initiation of any arbitration or civil action in state or federal court, and, if the
         aggrieved party is Hospital, Hospital shal 1have no right to pursue payment of any disputed
         amounts from the Member.

 9.4     Appeals. In the event Hospital, intentionally or unintentionally. initiates a demand for
         arbitration pursuant to Section 9.2 of this Agreement regarding the alleged underpayment
         of a claim for reimbursement for Hospital Services and for which Hospital has failed to
         submit a Provider Appeal to both levels of the Appeal Process (an "Unappealed Claim"),
         upon notice from Blue Shield. Hospital will immediately dismiss the demand for arbitration
         as to any Unappealed Claim(s) and will reimburse Blue Shield for its reasonable costs and
         attorneys' fees associated with its defense ofthe Unappealed Claim(s).

                                      X. TERM & TERMINATION

 10.1    Term. This Agreement shall become effective as of the Effective Date and shall continue
         in effect for twenty (20) months thereafter (the "Initial Term"), unless earlier terminated as
         set forth in this Agreement. Unless either party notifies the other party at least one hundred
         eighty (180) days prior to the expiration of the Initial Term, this Agreement shall
         automatically renew for additional terms of one (1) year each, unless and until terminated
         as set forth in this Agreement.

 10.2    Termination Without Cause. During the Initial Term, neither party may terminate this
         Agreement without cause. Thereafter, either party may terminate this Agreement without
         cause by giving to the other party at least one hundred eighty ( 180) days' prior written
         notice oftermi'nation. Any termination pursuant to this Section 10.2 shall become effective
         the first day of the calendar month following the expiration of the notice period.

 10.3    Termination for Cause.

         (a)      Either party may terminate this Agreement for material cause following written
                  notice and the opportunity to cure described in Section I 0.3(b). The following shall
                  constitute material cause for termination:

                  (i)        Bv Hospital: (A) revocation of Blue Shield's license necessary for the
                             performance of this Agreement; (B) breach by Blue Shield of any material
                             term, covenant, or condition of this Agreement~ or (C) failure of Blue
                             Shield and Hospital to agree upon any material change to the Provider
                                                     27

 ST VINCENT MEDI CAL CENTER - FFS Hosp Agreement_Base I2-0 1-J 7_ v3
 Base ST VINCENT MEDICAL CENTER • FFS Hosp Agrccment_Basc 12-01 -17_ v3Final.docx v47 rev 7/ 10/17
 Proprietary 11nd Confi<,lcntiol - Blue Shield of California
Case 2:20-ap-01575-ER            Doc 1-4 Filed 08/28/20 Entered 08/28/20 13:31:32                   Desc
                                 Exhibit Exhibit A-2 Page 30 of 37

                                                              blue t of california
                            Manual in accordance with Section 2.10.

                 (ii)       Bv Blue Shield: (A) commencement of any voluntary or involuntary
                            proceedings by or against Hospital or a parent, affiliate or subsidiary
                            thereof, under any bankruptcy. reorganization, insolvency or other similar
                            law of any jurisdiction; (B) any substantial deterioration in the financial
                            condition of Hospital or a parent, affiliate or subsidiary thereof that is
                            reasonably shown to impact the Hospital's ability to provide and/or
                            arrange for the services contemplated hereunder; (C) failure by Hospital
                            to provide Hospital Services consiste11t with the standards and/or
                            procedures set forth in this Agreement and in the Provider Manual ; (D)
                            revocation, termination, or restriction of any type of any license required
                            in order for Hospital to provide Hospital Services pursuant to this
                            Agreement; or (E) breach by Hospital of any material term , covenant, or
                            condition of this Agreement, including, without limitation, repeated
                            failure to comply with procedures set forth in the Provider Manual.

         (b)     A party seeking to terminate this Agreement pursuant to Section I 0.3(a) shall notify
                 the other party in writing of the nature of the cause and shall provide the non-
                 terminating party thirty (30) days from the receipt of such notice to cure ar
                 otherwise eliminate such cause. If, within such thirty (30) days, the non-
                 terminating party does not remedy the breach, to the reasonable satisfaction of the
                 terminating party, this Agreement shall terminate at the end of the thirty (30)-day
                 period.

 10.4    Immediate Termination. Notwithstanding any prov1s1on of this Agreement to the
         contrary, Blue Shield may immediately terminate this Agreement, upon written notice to
         Hospital, if: (a) Hospital is excluded from participation in Medicare; (b) Hospital enters
         into a "private contract" with a Member for the provision of services, contrary to Medicare
         regulations applicable to Blue Shield; (c) Hospital fails to maintain al] insurance required
         herein; (d) after consulting with Hospital , Blue Shield detennines, in good faith, that
         continuation of this Agreement may reasonably be expected to jeopardize the health,
         safety, or welfare of Members; or (e) after consulting with Hospital, Blue Shield reasonably
         determines that Hospital is likely to be financially unable to provide Hospital Services in a
         competent and timely rnanner.

 10.5    Effect of Termination. As of the date of termination, this Agreement shall be considered
         of no further force or effect whatsoever. and each of the parties shall be relieved and
         discharged here.from, except thaJ::

         (a)     Termination shall not affect: (i) those rights and obligations that have accrued and
                 remain unsatisfied prior to the termination of'this Ag1~eement; (ii) those rights and
                 obligations that expressly survive termination of this Agreement; or (iii) any rights
                 or obligations that may arise following termination with respect to any occurrence
                                                     28

 ST VlNCENT MEDICAL CENTER · FFS Hosp Agreement_Basc 12-01-17_v3
 Base ST VINCENT MEDICAL CENTER- FFS Hosp l\grcomcmt_Bnsc 12 -0l-17_v3Final.doex v47 rev 7/ 10/17
 Proprietary and Confidential - Blue Shield ofCalifomiu
Case 2:20-ap-01575-ER              Doc 1-4 Filed 08/28/20 Entered 08/28/20 13:31:32                         Desc
                                   Exhibit Exhibit A-2 Page 31 of 37

                                                                 blue , of california
                  prior to termination. All such rights and obligations shall continue to be governed
                  by the terms of this Agreement.

         {b)      Following termination, Hospital shall comply with all applicable requirements of
                  the Knox-Keene Act and the regulations promulg?ted thereunder, including,
                  without limitation, those set forth in California Health & Safety Code Section
                  1373.65.

         (c)      Following termination, Hospital shall continue providing Hospital Services to
                  Members who, as determined by Blue Shield, qualify for completion of Covered
                  Services under Cali fornia Health & Safety Code Section l 373.96(c) ("Continuity
                  of Care Services"), in accordance with the provisions therein, at seventy-five (75%)
                  of Allowed Charges.

         (d)      Following termination, Hospital shall , at Blue Shield's option, continue providing
                  Hospital Services to Members (other than Members entitled to Continuity of Care
                  Services) undergoing medical treatment upon the date of termination of this
                  Agreement, for the duration of the Health Services Contracts through which such
                  Members are enrolled w ith Blue Shield and for which dues or subscription charges
                  are paid to Blue Shield, or until such time as Blue Shield has arranged for an
                  alternative source of services for each such Memher from other Blue Shield
                  Providers at the following rates: Seventy-Five Percent (75%) of Hospital Allowed
                  charges for Commercial HMO and PPO Members and One Hundred Percent
                  ( 100%) of the Medicare Allowable for Medicare Advantage Members

         (e)      All written, printed, or electronic communications to Members concerning
                  termination of this Agreement shall comply with California Health & Safety Code
                  Section I 373.65(t).

 10.6    Termination Not an Exclusive Remedy. The termination of this Agreement by either
         party pursuant to this Article X is not an exclusive remedy. The terminating party shall
         retain and may exercise whatever rights it may have in law or equity as may be ne·c essary
         to enforce its rights under this Agreement.

 10.7    Survival. This Section 10.7 and the following Sections of this Agreement shall survive
         the expiration or termination for any reason of this Agreement: Sections 5. l , 5.2, 5.3, 5.4,
         5.5,5.6, 5.7.5.8:, 6.1 , 6.2, 6.5, 6.6, 7.1 , 7.2, 7.3 , 8.l,9.1 , 9.2, 9.3, 10.5, 12.13, 12.14, 12. 15.
         12.16and 12.17.

                                            XI. OTHER PAYORS

 11.i    Other Payors. Blue Shield may contract with employers, insurance companies,
         associations, health and welfare trusts, or other organizations to provide administrative

                                                       29
 ST VINCENT MEDICAL CENTER- FFS Hosp Agreernent_Base 12-0J-17_v3
 Base ST VINCENT MEDICAL CENTER - FFS Mosp /\grcc111cn1_Basc 12-0 l-l 7_v3Final.docx v47 ri!v 7/10/17
 Propriciary and Conlidential - Blue Shield of California
Case 2:20-ap-01575-ER            Doc 1-4 Filed 08/28/20 Entered 08/28/20 13:31:32                  Desc
                                 Exhibit Exhibit A-2 Page 32 of 37

                                                              blue , of california
         services for plans provided by those entities that are not underwritten by Blue Shield
         (including both local and Blue Cross/Blue Shield National Accounts Programs). In
         addition, Blue Shield may extend this Agreement to managed care arrangements
         established by Blue Shield subsidiaries, or by persons or entities using the network Blue
         Shield has established pursuant to agreements with CareTrust Networks and Blue Shield
         of California Life & Health Insurance Company. All such ·entities shall be referred to as
         ''Other Payors." Blue Shield shall require that the health programs of Other Payors include
         provisions to encourage the use of Blue Shield Providers (including Hospital).

 11.2    Responsibility for Payment. Hospital agrees to look solely to Other Payors for payment
         for services furnished to Members of such Other Payor. lf Hospital is unable to obtain
         payment from any Other Payor, Blue Shield shall, upon notice from Hospital , make
         commercially reasonable efforts to assist Hospital in obtaining such payment. However,
         any continuing dispute with respect to such payment shall be settled solely between
         Hospital and such Other Payor with good faith facilitation from Blue Shield.

 11.3    Applicability of Agreement; Identity of Other Pa,•ors.            The provisions. of this
         Agreement shall apply to services rendered to Members enrolled in health benefit programs
         of Other Payors. Blue Shield will periodically give Hospital notice of the identity of Other
         Payors.

                                    XII. GENERAL PROVISIONS

 12.l    Entire Agreement. The attached Exhibits, together with all documents incorporated by
         reference in the Exhibits, and the Provider Manual, as from time to time amended in
         accordance with this Agreement, form an integral part of this Agreement and are
         incorporated by reference into this Agreement. This Agreement constitutes the entire
         understanding and agreement of the parties regarding its subject matter, and supersedes
         any prior oral or written agreements, representations, understandings or discussions among
         the parties with respect to such subject matter. Notwithstanding the foregoing, this
         Agreement shall neither supersede nor replace any capitated HMO (including, without
         limitation, Medicare Advantage) hospital agreement that may exist between Hospital and
         Blue Shield, which agreement shall solely apply with respect to the provision of services
         to any HMO Members for whom Hospital has financial responsibility for Covered Services
         under such capitated agreement.

 12.2    Amendments. E"'cept as provided in Section 2.10, Section 5.6(.c), and this Section 12.2,
         this Agreement may be amended only by mutual, written consent of Blue Shield and
         Hospjtal's duly authorized representatives. Notwithstanding the foregoing, if Blue Shield's
         legal counsel determines in good faith that this Agreement must be modified to be in
         compliance w ith applicable federal or state law or to meet the requirements of accreditation
         organizations that accredit Blue Shield and its providers, Blue Shield may amend this
         Agreement by delivering to Hospital a written amendment to this Agreement incorporating
         the legally required modifications (the "Legally Required Amendment"), along with an
                                                    30

 ST VrNCENT MEDICAL CENTER· FFS Mosp Agn:cmcnt_Bnsc 12·0 1-17_v3
 Base ST VINCENT MEDICAL CENTER· FFS 1-losp Agreement_Base 12-0l-17_v3final.docx v47 rev 7/10/17
 Proprietary and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER            Doc 1-4 Filed 08/28/20 Entered 08/28/20 13:31:32                     Desc
                                 Exhibit Exhibit A-2 Page 33 of 37

                                                              blue I) of california

         explanation of why such Legally Required Amendment is necessary. If Hospital does not
         object to the Legally Required Amendment, in writing, within sixty (60) days following
         receipt thereof, such Legally Required Amendment shall be deemed accepted by Hospital
         and an amendment to this Agreement. If Hospital timely objects to the Legally Required
         Amendment, then Hospital and Blue Shield shall confer in good faith regarding Hespital's
         objection(s). If Hospital and Blue Shield are unable to resolve Hospital's objectioa(s) to
         the parties' mutual satisfaction within thirty (30) days of Hospital's notice, then, within
         sixty (60) days of Hospital's notice, Hospital may elect to tenninate this Agreement upon
         ninety (90) days' prior written notice to Blue Shield. Unless Hospital so terminates this
         Agreement, such Legally Required Amendment shall be deemed accepted by Hospital and
         an amendment to this Agreement.

 12.3    Assignment. Neither party shall assign, transfer, or subcontract any of its rights, interests,
         duties, or obligations under this Agreement, whether by sale, assignment, negotiation,
         pledge or otherwise, without the prior written consent of the other party. Without limiting
         the foregoing, the following events shall constitute an assignment of this Agreement for
         purposes of this Section 12.3: (a) the sale, transfer or other disposition of all or substantially
         all of the issued and outstanding voting securities or interests of either party or either party's
         direct or indjrect corporate parent; (b) the merger, consolidation or other reorganization of
         either party if, immediately following such transaction, either party or its member(s)
         shareholders or other equity holders (as existing immediately preceding such transaction)
         do not own a m~jority of all classes of the issued and outstanding membership interests or
         voting securities of the surviving, consolidated or reorganized entity; and (c) the issuance
         of any class ofvoting securities or interests by either party (or its successor) if, immediately
         following such transaction, either party's shareholders or other equity holders existing
         immediately preceding such issuance do not own a majority of all classes of the issued and
         outstanding voting securities or interests of either party. Subject to the foregoing, this
         Agreement shall be binding on and shall inure to the benefit of the parties and their
         respective heirs, successors, assigns and representatives.

 12.4    Third Party Beneficiaries. This Agreement shall not confor or be construed to confer any
         rights or benefits to any person or entrty other than the parties, and no action to enforce the
         terms of this Agreement may be brought against either party by any person or entity who
         is not a party hereto.

 12.S    Notices. All notices or communications required or permitted under this Agreement shall
         be given in writing and shall be deli vered to the party to whom notice is to be given either:
         (a) by personal delivery, in which case such notice shall be deemed given on the date of
         delivery; (b) by next business day courier service (e.g.. Federal Express, UPS or other
         similar service), in which case such notice shall be deemed given on the business day
         following date of deposit with the courier service; (c) by United States mail , first class,
         postage prepaid, in which case such notice shall be deemed given on the third (3rd) day
         following the date of deposit with the United States Postal Service; (d) by United States
         mail, registered, in which case such notice shall be deemed given on the third (3rd) day
                                                    31

 ST VINCENT MEDrCAL CENTER · FFS 1-losp Agrcemcnt_Buse 12-01-17_v3
 Bose ST VINCENT MEDICAL CENTER - f'FS Mosp Agrccment_Bnsc 12·01-17~v3Final.docx v47 rev 7/10/17
 Proprietary and Confidential - .Blue Shield of California
Case 2:20-ap-01575-ER            Doc 1-4 Filed 08/28/20 Entered 08/28/20 13:31:32                   Desc
                                 Exhibit Exhibit A-2 Page 34 of 37

                                                               blue , of california
         following the date of deposit with the United States Postal Service; (e) by United States
         mail, certified, return receipt requested, in which case such notice shall be deemed given
         on the third (3rd) day following the date of deposit with the United States Postal Service;
         or (f) by facsimile transmission, in which case such notice shall be deemed given upon
         receipt of facsimi le transmission confirmation. Notice shall be delivered or sent to the
         party's address or facsimile number set forth in Exhibit A, or such other address or facsimile
         number as may be provided by a party, from time to time, pursuant to this Se-ction.

 12.6    Independent Contractors. In the performance of each party's work, duties, and
         obligations pursuant to this Agreement, each of the parties shall at all times be acting and
         performing as an independent contractor. and nothing in this Agreement shall be construed
         or deemed to create a relationship of employer and employee, principal and agent, partner,
         or joint venturer.

 12.7    Indemnification. Each party agrees to indemnify the other party for, and to defend and
         hold harmless the other party from , any claims, causes of action, or costs, including
         reasonable attorneys' fees, arising out of the indemnify ing party's alleged or actual
         negligence or otherwise improper performance of its obligations hereunder. In addition,
         Hospital shall indemnify Blue Shield for any sanctions imposed by CMS upon Blue Shield
         arising out of or related to Hospital's employment of or contract with an individual or entity
         excluded or suspended from participation in Medicare.

 12.8    Waiver of Breach. No delay or failure to require performance of any provision of this
         Agreement shall constitute a waiver of the performance of such provision or any other
         instance. Any waiver granted by a party must be in writing, and shall apply solely to the
         specific instance expressly stated. A waiver of any term or condition of this Agreement
         shall not be construed as a waiver of any other terms and conditions ofthis Agreement, nor
         shall any waiver constitute a continuing waiver.

 12.9    Force Majeure. Neither party is liable for nonperformance or defective or late
         performance of any of its obligations under this Agreement to the extent and for such
         periods of time as such nonperformance, defective performance or late performance is due
         to reasons outside such party's control, including acts of God, war (declared or undeclared),
         action of any governmental authority, riots, revolutions, tire, floods , explosions, sabotage,
         nuclear incidents, lightning, weather, earthquakes, storms, sinkholes, epidemics, or strikes
         (or similar nonperformance or defective performance or late performance of employees,
         suppliers or subcontractors).

 12.10 Confidentiality. Except as otherwise set forth in chis Section 12. l 0. as necessary to
       Hospital's and Blue Shield's performance hereunder, or as required by law, the
       reimbursement rates set forth in this Agreement shaJI be confidential, and neither Hospital
       nor Blue Shield shall disclose such rates (other than to Government Officials or to Other
       Payors) without the prfor written consent of the other party. Notwithstanding the foregoing,
       nothing in this Agreement shall prohibit Hospital from disclosing to Members and others
                                                     32

 ST VINCENT MEDJCAL CENTER- FFS Hosp Agrccmctat_Basc 12-0 I-I 7_ v3
 Buse ST VINCENT MEDICAL CENTER - FFS Hosp Agrccmcnt_Basc 12-01-17_v3Final.doc:x v47 rev 7/ 10/17
 Proprietary arid Con!idcn11al - Blue Shield of California
Case 2:20-ap-01575-ER                 Doc 1-4 Filed 08/28/20 Entered 08/28/20 13:31:32               Desc
                                      Exhibit Exhibit A-2 Page 35 of 37

                                                                blue, of california
          the method by which they are compensated (e.g., capitation, fee for service, etc.), it being
          acknowledged and understood that it is the precise compensation amounts for which
          confidential treatment is required by this provision. Notwithstanding the foregoing, nothing
          in this Agreement may be construed to prohibit Blue Shield from disclosing the Agreement
          to the Califomia Public Employees Retirement System (Ca!PERS). Notwithstanding any
          other provision in the Agreement, Hospital authorizes Blue Shield to disclose this
          Agreement to CalPERS upon a request by Cal PERS for disclosure of the Agreement.

 12.11 Non-Solicitation. During the term of this Agreement, and for one (1) year there~fter,
          Hospital shall not solicit, induce, or encourage any Member (except those Members
          covered under Verity Health System Benefit Plan) to disenroll from Blue Shield or select
          another healtl, care service plan for health care services. Notwithstanding the foregoing,
          Hospital shall be entitled to freely communicate with Members regarding any aspect of
          their health status or treatment.

 U.l2 Association Disclosure. Hospital hereby expressly acknowledges its understanding that
      this Agreement constitutes a contract between Hospital and Blue Shield. that Blue Shield
      is an independent coi·poration operating under a license from the Blue Cross and Blue
      Shield Association, an association of independent Blue Cross and Blue Shield Plans (the
      "Association") permitting Blue Shield to use the Blue Shield Service Mark in the State of
      California, and that Blue Shield is not contracting as the agent of the Association. Hospital
      further acknowledges and agrees it has not entered into this Agreement based upon
      representations by any person other than Blue Shield and no person, entity, or organization
      other than Blue Shield shall be held accountable or liable to Hospital for any of Blue
      Shield's obligations to Hospital created under this Agreement. This Section shall not create
      any additional obligations whatsoever on the part of Blue Shield other than those
      obligations created under other provisions of this Agreement.

 12.13 Governing Law. This Agreement shall be governed by and construed according to the
          laws of the State of California, including, without limitation, the Knox-Keene Act and the
          regulations promulgated thereunder. Any provision required to be in this Agreement by
          the Knox-Keene Act and/or the regulations promulgated thereunder shall bind Blue Shield
          and Hospital, whether or not provided in this Agreement.

 12.14 Preemption bv Federal Law. To the extent any of the requirements of the Knox-Keene
          Act and the regulations promulgated thereunder are preempted by federal law applicable
          to the Medicare program, no such requirements shall apply with respect to Blue Shield's
          Medicare Advantage Program.

 12.15 Compliance With Law. Each party shall comply with all applicable state and federal
          laws. Without limiting the foregoing:

          (a)       Hospital shall comply with all applicable Medicare laws, regulations, and CMS
                    instructions including, without limitation, Title Vl of the Civil Rights Act of 1964,
                                                           33

 ST VINCENT MEDICAL CENTER - FFS Hosp Agreemenl_ Base 12-01-17_v3
 Buse ST VINCENT MEDICAL CENTER- FFS Hosp Agrecmcnt_B:isc 12-0l-17_v3Final.docx v47 rev 7/10/17
 Proprietary and Confidential- Blue Shield of California
Case 2:20-ap-01575-ER             Doc 1-4 Filed 08/28/20 Entered 08/28/20 13:31:32                   Desc
                                  Exhibit Exhibit A-2 Page 36 of 37

                                                                blue , of california
                  Section 504 of the Rehabilitatio11 Act of 1973. the Age niscrimination Act of l 975,
                  the Americans with Disabilities Act: and shall require its contractors and
                  subcontractors to do the same. In addition, all such Covered Services shall be
                  performed in a manner consistent and otherwise in compliance with Blue Shield's
                  agreement with CMS. Hospital shall include the requirements of this Section and
                  all other provisions required by federal and state laws. including, without limitation,
                  the BBA and related regulations, in all contracts or subcontracts with other
                  providers or entities.

         (b)      To the extent Employee Retirement Income Security Act ("ER ISA") statutes and
                  regulations apply to the claims payment and Member complaint functions
                  performed by Hospital, Hospital shall comply with all such requirements.

         (c)      Hospital shall comply with all applicable provisions of the Patient Protection and
                  Affordable Care Act and regulations promulgated thereunder, and shall require its
                  contractors and subcontractors to do the same. In addition, all such Covered
                  Services shall be performed in a manner consistent and otherwise in compliance
                  with Blue Shield's agreement with Covered California, and require its contractors
                  and subcontractors to do the same.

 12.16 Interpretation of Agreement. This Agreement shall not be interpreted for or against any
       one party on the basis of which party drafted this Agreement. This Agreement shall be
       governed in all respects, whether as to validity, construction, capacity, perfonnance, or
       otherwise, by the laws of the State of California and such federal laws as are applicable to
       Blue Shield. The captions herein are for convenience only and shall not affect the meaning
       or interpretation of this Agreement. If any provision of this Agreement, in whole or in part,
       or the application of any provision, in whole or in part, is determined to be illegal, invalid
       or unenforceable by a court of competent jurisdiction, such provision, or part of such
       provision, shall be severed from this Agreement.              The illegality. invalidity or
       unenforceability of any provision, or part of any provision, of this Agreement shall have
       no affect on the remainder of this Agreement, which shall continue in full force and effect.

 12.17 Counterparts. This Agreement may be executed in one or more counterparts, each of
       which shall be deemed to be an original , but all of which together shall constitute one and
       the same instrument.

 12.18 Tiered Benefit Designs and Narrow Network.

         (a)      Hospital acknowledges and agrees that nothing in this Agreement shall limit or
                  otherwise prohibit Blue Shield from at any time developing, marketing and
                  implementing: (i) tiered products, plans, benefit designs or Benefit Pro.grams: (ii)
                  provider networks that tier or rank participating providers (including Hospital) and
                  where such tier or rank directly affects the Member's and/or employer's premium,
                  copayment or cost share or restricts or limits network access; and or (iii) narrow.
                                                     34

 ST VINCENT MEDICAL CENTER· FFS Hosp Agrccmcnt_Bnsc 12-0H 7_v3
 Base-ST VINCENT MEDICAL CENTER - FFS Mosp Agrccmcnt_Baso 12-0 l-17_ v3 Final.docx v47 rev 7/I0/17
 Proprietary and Confidential - Blue Shield ofCalifomi,1
Case 2:20-ap-01575-ER                    Doc 1-4 Filed 08/28/20 Entered 08/28/20 13:31:32                           Desc
                                         Exhibit Exhibit A-2 Page 37 of 37

                                                                  blue t of california
                    restricted or limited provider networks or products that require Members (or those
                    who pay for their coverage) to pay more for the same (or substantially similar)
                    product or benefit design to access all Blue Shield contracted providers compared
                    to a network that does not include Hospital (collectively. "Tiered/Narrow
                    Products''); and

         (b)        Prior to excluding Hospital from , or tiering or ranking Hospital within, any
                    Tiered/Narrow Product, Blue Shield shall provide written notice to Hospital,
                    reasonably prior to implementing or modifying the Tiered/Narrow Product, that
                    explains in detail how the Tiered/Narrow Product will work and Hospital's status
                    within the Tiered/Narrow Product. Upon written request from Hospital, Blue Shield
                    will meet with Hospital to discuss the requirements for participation in the
                    Tiered/Narrow Product and what actions, if any, Hospital must take in order to meet
                    those requirements. However, any such meeting shall not delay Blue Shield's
                    implementation of a Tiered/Narrow Product.




  IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by their authorized
  representatives:

     BLUE SHIELD OF CALIFORNlA                                   ST VINCENT

     Signature: _ _ _ _       a~._J_    i.---.:s------
                                      ~==--___,
                                            ,·

                                  ___.· ______
   PrintName: _A_,_liza_A_rjo~>_:_.

          Title:    Vice President. Provider Network                  Title:
                                                                               Chief Financial Officer. Verity Health System
                    Mam11;emen1

          Date: _         _._!_ef+-'u
                                  . . . . .-+-/-r-1......._r=_        Date: --~-+,~-+(
                                                                                /     l   I
                                                                                   7 //~ ~ - - - - -  7




                                                          35

 ST VINCENT MEDICAL CENTER- ffS Hosp Agrcomcnc_Basc 12-0l·l7_v3
 Base ST VlNCENT MEDJCAL CENTER· FFS Hosp Agrecmenc_Basc 12·01· 17_ v3Final.docx v47 rev 7/ 10/17
 Proprictnry and Confidential - Blue Shield of California
